     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 1 of 137 Page ID #:1




 1 BOTTINI & BOTTINI, INC.
     Francis A. Bottini, Jr. (SBN 175783)
 2    fbottini@bottinilaw.com
     7817 Ivanhoe Avenue, Suite 102
 3   La Jolla, California 92037
     Telephone: (858) 914‐2001
 4   Facsimile: (858) 914‐2002
     RENNE PUBLIC LAW GROUP
 5   Louise H. Renne (SBN 36508)
      lrenne@publiclawgroup.com
 6   Ruth M. Bond (SBN 214582)
      rbond@publiclawgroup.com
 7   Ann M. Ravel (Of Counsel) (SBN 62139)
       ann.ravel@gmail.com
 8   350 Sansome Street, Suite 300
     San Francisco, California 94101
 9   Telephone: (415) 848‐7200
     Facsimile: (415) 848‐7230
10

11 Attorneys for Plaintiff Frank Falat

12                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
13                            SOUTHERN DIVISION
14
   FRANK FALAT, derivatively on behalf of          Case No. _______________
15 MONSTER BEVERAGE CORPORATION,

16                           Plaintiff,            VERIFIED SHAREHOLDER
                  vs.                              DERIVATIVE COMPLAINT
17

18 RODNEY CYRIL SACKS, HILTON

19
     HILLER SCHLOSBERG, GUY P.                     DEMAND FOR JURY TRIAL
     CARLING, THOMAS J. KELLY, EMELIE
20
     C. TIRRE, MARK J. HALL, KATHLEEN E.
21   CIARAMELLO, GARY P. FAYARD,
22   JEANNE P. JACKSON, STEVEN G.
     PIZULA, BENJAMIN M. POLK, SYDNEY
23
     SELATI, MARK S. VIDERGAUZ, and
24
     DOES 1–10,
25
                                     Defendants,
26
                        – and –
27
     MONSTER BEVERAGE CORPORATION,
28
                            Nominal Defendant.
     SHAREHOLDER DERIVATIVE COMPLAINT
      Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 2 of 137 Page ID #:2




 1                                                  Table of Contents

 2 I.         INTRODUCTION ......................................................................................... 1
 3
      II.     NATURE AND SUMMARY OF THE ACTION ...................................... 4
 4
      III.    JURISDICTION AND VENUE ................................................................. 16
 5

 6 IV.        INTRADISTRICT ASSIGNMENT ............................................................ 17
 7 V.         THE PARTIES ............................................................................................. 17
 8
              A.       Plaintiff ............................................................................................... 17
 9

10            B.       Nominal Defendant ......................................................................... 17

11            C.       Executive Officer Defendants ......................................................... 18
12
              D.       Director Defendants ......................................................................... 20
13
              E.       Doe Defendants ................................................................................ 24
14

15            F.       Unnamed Participants ..................................................................... 25
16
   VI. RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL
17 DEFENDANTS ...................................................................................................... 25

18
              A.       Responsibilities of the Individual Defendants ............................ 25
19
              B.       The Company’s Code of Business and Ethics States that
20
                       Diversity of the Company’s Employees, Officers, and
21                     Directors is A “Tremendous Asset” .............................................. 30
22
              C.       The Charter of Monster’s Nominating & Corporate
23
                       Governance Committee Says the Company Considers
24                     Racial and Ethnic Diversity When Nominating Directors ......... 31
25
              D.       Fiduciary Duties of the Individual Defendants ........................... 32
26
              E.       Breaches of Fiduciary Duties by the Individual Defendants..... 33
27

28
                                                                   i
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 3 of 137 Page ID #:3




 1          F.     Conspiracy, Aiding and Abetting, and Concerted Action ........ 34

 2          G.     The Directors’ Roles and Committees at Monster ...................... 36
 3
     VII. SUBSTANTIVE ALLEGATIONS ............................................................. 36
 4
            A.     Monster Has Falsely Represented That It Has Made
 5
                   Substantial Progress Towards Diversity and Inclusion in
 6                 Its Workplace and on the Board and That the Diversity It
 7                 Has Allegedly Achieved Is a “Tremendous Asset” .................... 37
 8
            B.     The Nominating and Governance Committee is
 9                 Responsible for Nominating Individuals to the Company’s
10                 Board .................................................................................................. 41
11          C.     At All Relevant Times, the Individual Defendants Have
12                 Had Actual Knowledge That, Contrary to Its Public
13                 Statements, Monster Was Not Achieving Success with
                   Respect to Diversity, Inclusion, and the Company’s
14
                   Supposed Zero Tolerance Policy Regarding Sexual
15                 Harassment and Discrimination .................................................... 46
16
            D.     Facts Demonstrate the Board Had Knowledge That, Far
17                 From Enforcing the Company’s Supposed “Zero
18                 Tolerance” Policy Regarding Sexual Harassment and
19                 Discrimination, the Company Fostered and Condoned a
                   Testosterone‐Charged Culture Which Protected Male
20
                   Executives Who Engaged in Rampant Sexual Harassment,
21                 While at the Same Time Retaliating Against Female
22                 Workers Who Reported Harassment ............................................ 59
23          E.     Background of Additional Disclosures Mandated by the
24                 SEC in Proxy Statements Relating to the Process by Which
25                 Individuals Are Nominated to the Boards of Directors of
                   Publicly‐Traded Companies ........................................................... 70
26

27          F.     False and Misleading 2019 and 2020 Proxy Statements
                   Approved by the Director Defendants ......................................... 80
28
                                                              ii
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 4 of 137 Page ID #:4




 1         G.      Monster’s Nominating and Governance Committee
                   Members Have Repeatedly Breached Their Fiduciary
 2
                   Duties to Ensure Diversity on the Board .................................... 106
 3
           H.      The Director Defendants Breached Their Duties of Loyalty
 4
                   and Good Faith by Failing to Ensure the Company’s
 5                 Compliance with Federal and State Laws Regarding
 6                 Diversity and Anti‐Discrimination .............................................. 110
 7
           I.      The Unjust Compensation Awarded to Defendants Sacks
 8                 and Schlosberg ................................................................................ 112
 9
     VIII. THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES ...... 114
10
     IX.   DEMAND FUTILITY ............................................................................... 115
11

12         A.      Demand on the Board is Excused as Futile ................................ 116
13
           B.      Demand Is Excused Because a Majority of the Director
14                 Defendants is Either Not Independent or is Conflicted
15                 Because These Defendants Face a Substantial Likelihood
                   of Liability Arising from Their Misconduct ............................... 118
16

17         C.      The Entire Board Faces a Substantial Likelihood of
                   Liability for Failure to Discharge Their Oversight
18
                   Obligations in Good Faith ............................................................. 121
19

20 X.      CAUSES OF ACTION .............................................................................. 122

21 XI.     PRAYER FOR RELIEF ............................................................................. 129
22

23

24

25

26

27

28
                                                          iii
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 5 of 137 Page ID #:5




 1          Plaintiff Frank Falat (“Plaintiff”) submits this Verified Shareholder
 2 Derivative Complaint against certain directors and officers of nominal

 3 defendant Monster Beverage Corporation (“Monster” or the “Company”)

 4 for, inter alia, violations of the Securities Exchange Act of 1934 (“Exchange

 5 Act”) and breaches of fiduciary duties. In support of these claims, Plaintiff

 6 alleges the following upon (1) personal knowledge with respect to the

 7 matters pertaining to himself; and (2) information and belief with respect to

 8 all other matters, based upon the investigations undertaken by his counsel,

 9 which include a review of legal and regulatory filings, press releases,

10 analyst reports, and media reports about the Company. Plaintiff believes

11 that substantial additional evidentiary support will exist for the allegations

12 set forth below after a reasonable opportunity for discovery.

13     I.       INTRODUCTION
14          “The diversity of the Company’s employees, officers and
15          directors is a tremendous asset.”1
16          “Monster Energy is a global company, and wherever we
17          operate, and across every part of the business, we strive to
18          create an inclusive culture in which differences are recognized
19          and valued. … We seek to capture diversity in our candidates,
20          including diversity of gender, race and ethnicity, and veteran
21          status.”2
22

23          1
           Code of Business Conduct and Ethics, Monster Beverage Corp.,
   available    at https://investors.monsterbevcorp.com/static‐files/2cb26535‐
24 baa4‐4101‐9a1e‐d1b24af8ec27, last visited Aug. 24, 2020.
         2 See https://www.monsterbevcorp.com/team.php, last visited August
25
   17, 2020.
26

27

28
                                            1
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 6 of 137 Page ID #:6




 1         1.    Despite Monster’s statement that it is committed to diversity
 2 and inclusion, Monster has failed to create any diversity at the very top of

 3 the Company — the Board of Directors (the “Board”). The Monster Board

 4 has lacked diversity at all relevant times, and is one of the few publicly‐

 5 traded companies without a single African American director.

 6         2.    Back in the 1960s, almost every corporate board looked like the
 7 following:

 8

 9

10

11

12

13

14

15

16

17

18

19         Board of directors attend a meeting in 1960. CENTRAL PRESS GETTY.
20         3.     While most of corporate America has made substantial
21 progress in diversification since the 1960s, Monster still does not have a

22 single African American on its Board.         The following are the current
23 members of the Board:

24
     ///
25

26 / / /

27

28
                                          2
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 7 of 137 Page ID #:7




     Kathleen E. Ciaramello       Gary P. Fayard               Mark J. Hall
 1          Director           Independent Director             Director
 2

 3

 4

 5

 6

 7

 8     Jeanne P. Jackson          Steven G. Pizula
           Director                   Director             Mark S. Vidergauz
 9                                                         Lead Independent
10

11

12

13

14

15

16      Rodney C. Sacks         Hilton H. Schlosberg
       Chairman & Chief            Vice Chairman,
17     Executive Officer        President, COO, CFO
                                     & Secretary
18

19

20

21

22

23

24

25

26        4.    At Monster, it is not just the Board that lacks any African
27 American individuals; there are no African Americans among the

28
                                          3
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 8 of 137 Page ID #:8




 1 Company’s senior executives:

 2                                     Hilton Hiller
       Rodney Cyril Sacks               Schlosberg              Emelie C. Tirre
 3      Chairman & CEO                Vice Chairman,           President‐America
                                  President, COO, CFO &              Region
 4                                       Secretary
 5

 6

 7

 8

 9

10

11

12
       II.        NATURE AND SUMMARY OF THE ACTION
13
             5.     Monster’s Directors, wishing to avoid public backlash, have
14
     repeatedly made misrepresentations in the Company’s public statements by
15
     claiming to have a policy of being committed to diversity and inclusion at
16
     the Company.
17
             6.     In reality, though, Monster’s Board and senior executive officers
18
     remain devoid of any Blacks and any meaningful representation of other
19
     minorities, and the Defendants have repeatedly resisted efforts to increase
20
     diversity at the top of the Company.
21
             7.     Monster’s top two executives are Rodney Sacks and Hilton
22
     Schlosberg, friends and fellow white billionaires from South Africa, where
23
     apartheid and racial discrimination persisted until the 1990s.
24
             8.     At Monster, the Company’s workforce and Board remain
25
     conspicuously devoid of any meaningful percentage of Black and minority
26
     individuals, despite the fact that diverse companies perform better. See, e.g.,
27
     David Rock, “Diverse Teams Feel Less Comfortable — and That’s Why
28
                                              4
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 9 of 137 Page ID #:9




 1 They Perform Better,” HARVARD BUSINESS REVIEW, Sept. 22, 2016 (“a 2009

 2 analysis of 506 companies found that firms with more racial or gender

 3 diversity had more sales revenue, more customers, and greater profits.”).

 4 See also Christopher Mims, “What the Google Controversy Misses: The

 5 Business Case for Diversity,” THE WALL STREET JOURNAL, Aug. 13, 2017

 6 (“Research has established the business case for diversity. This isn’t an

 7 argument about redressing historical inequities or even present‐day

 8 fairness. More diverse companies have better financial returns, are more

 9 innovative and are just plain smarter than their more homogenous

10 competitors”).

11        9.    In reality, Monster has made no real efforts to promote diversity
12 on its Board and among its senior executives. Indeed, the word “diversity”

13 only appears two (2) times in Monster’s April 21, 2020 Proxy Statement.

14        10.   The Company’s April 21, 2020 Proxy stated:
15        “In connection with the process of selecting and nominating
16        candidates for election to the Board, the Nominating and
17        Corporate    Governance     Committee     reviews   the   desired
18        experience, mix of skills and other qualities to assure
19        appropriate Board composition, taking into account the current
20        Board members and the specific needs of the Company and the
21        Board. Among the qualifications to be considered in the
22        selection of candidates, the Nominating and Corporate
23        Governance Committee considers the experience, knowledge,
24        skills, expertise, diversity, personal and professional integrity,
25        character, business judgment, time available in light of other
26        commitments and dedication of any particular candidate, as
27        well as such candidate’s past or anticipated contributions to the
28
                                          5
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 10 of 137 Page ID #:10




 1         Board and its committees so that the Board includes members,
 2         where appropriate, with diverse backgrounds, knowledge and
 3         skills relevant to the business of the Company. The charter for
 4         the   Nominating        and   Corporate     Governance   Committee
 5         specifically states that diversity of race, ethnicity, gender,
 6         sexual orientation and gender identity are factors in evaluating
 7         suitable candidates for Board membership.”
 8         11.   Despite    this     affirmative     statement,   Monster   Beverage
 9 Corporation, which was founded in 1935 as Hansen’s Juices, has: (1) zero

10 African American individuals and zero other minorities on its Board; and

11 (2) zero African‐Americans and zero other minorities among its senior

12 executive ranks.

13         12.   As stated by Crystal Ashby, president and CEO of the Executive
14 Leadership Council, an organization of black senior executives that works

15 to increase inclusivity in business leadership: “Companies need to be

16 intentional about increasing the diversity of their executive leadership

17 teams. The culture of an organization is cultivated by its leaders.”

18         13.   As one individual aptly stated recently: “We’ve seen anemic
19 progress to date but this is a watershed moment that must spur private and

20 public boards into accelerated action,” says Janet Foutty, executive chair of

21 the board for Deloitte, which has separately researched board diversity

22 among Fortune 500 companies.3 Moreover, a company’s statements about

23

24
           3 See Kerri Anne Renzulli, “The 20 Largest U.S. Companies Without a
25
     Black Person on Their Board,” NEWSWEEK, June 17, 2020.
26

27

28
                                             6
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 11 of 137 Page ID #:11




 1 Board diversity are highly material to investors.4

 2         14.     The Director Defendants named herein all signed each of
 3 Monster’s annual proxy statements.           With such signatures come an
 4 obligation to ensure that the statements in the Proxy were true and accurate,

 5 and to correct any misleading statements. They failed to do so.

 6         15.     Monster’s Directors have deceived stockholders and the market
 7 by claiming to have diversity and inclusion programs that have been

 8 successful, so much so that the Company represents that diversity is a

 9 “tremendous asset” at Monster. In doing so, the Directors have breached

10 their duty of candor and have also violated the federal securities laws.

11 Their conduct has also irreparably harmed Monster.

12         16.     Moreover, greater diversity is in Monster’s own interest.
13 Studies show that greater board diversity is associated with increased

14 profits. A McKinsey report found that companies with the most ethnically

15 or culturally diverse boards worldwide were 43 percent more likely to

16 experience higher profits.

17         17.     Moreover, as one commentator has noted:
18         “We are a country suffering from racial inequality. And we
19         want the inequality and suffering to end. Enough people agree
20         with these points that this issue has become a matter that will
21         impact every corporation doing business in this country.
22         Companies that are capable of understanding their roles in
23
           4   See Arleen Jacobius, “Calpers Turns Focus to Board Diversity in
24 Proxy Voting,” PENSIONS & INVESTMENTS, Sept. 17, 2018 (in 2018, Calpers
     voted against 438 directors at 141 different companies based on the
25 companies’ failure to respond to Calpers’ efforts to increase board
     diversity).
26

27

28
                                           7
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 12 of 137 Page ID #:12




 1         taking     effective   action   to   end   inequality     will   benefit
 2         operationally     and    reputationally;   those   that     refuse   to
 3         acknowledge their exposure to this massive problem or that are
 4         incapable of swift and effective action will struggle to maintain
 5         their competitive positions as employers and with consumers.”5
 6         18.     In reality, contrary to the statements in the Company’s Proxy
 7 Statements and Code of Business and Ethics that diversity is a “tremendous

 8 asset,” Monster is a company run by white males who discriminate and

 9 demean women and minorities.

10         19.     Monster is best known for aggressively marketing energy drinks
11 to boys and men. “Unleash the Beast” is one slogan. Its hyper‐caffeinated

12 drinks have names like Assault and Maxx. The Company’s scantily clad

13 “Monster Girls” are used to market the Company’s products.

14

15

16

17

18

19

20

21

22

23
           5   See John Streur, “More Engagement Needed to Get Companies to Address
24 Racial Inequality Risks and Issues,” CALVERT RESEARCH AND MANAGEMENT,
     June 19, 2020, available at https://www.calvert.com/impact.php?post=more‐
25 engagement‐needed‐to‐get‐companies‐to‐address‐racial‐inequality‐risks‐
     and‐issues‐&sku=35910, last visited June 29, 2020.
26

27

28
                                                8
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 13 of 137 Page ID #:13




 1         20.   In 2018, five former female employees of Monster sued the
 2 Company over its discriminatory, abusive culture. One of the women was

 3 Sara Rabuse, who worked as a make‐up artist at Monster.               She sued
 4 Monster and one of its executives, Brent Hamilton, who choked her, bit her

 5 thumb, and pulled her hair so violently that clumps of her hair came out.

 6 The two were in Tennessee in 2016 for work on behalf of Monster at the

 7 Country Music Awards. As an article describing Hamilton’s disgusting and

 8 demeaning conduct noted: “Rabuse had red marks around her neck from

 9 Hamilton trying to strangle her, according to the police report. Her thumb

10 was bloody from where Hamilton bit her. Her nails were broken from

11 fighting him off.”6 Hamilton was arrested, and Rabuse was hospitalized

12 after a hotel guest found her crumpled on the floor of their room.

13         21.   Amazingly, for over three years, including even as he awaited a
14 criminal trial for strangling Ms. Rabuse during the business trip in 2016,

15 Brent Hamilton was still allowed to keep his job as the Head of Music

16 Marketing at Monster. And after he strangled and bit Rabuse, Hamilton

17 continued to sexually harass women at Monster. It was only after he was

18 caught sending sexually explicit texts to a co‐worker that Hamilton was

19 finally let go in 2019.

20 / / /

21 / / /

22

23

24
           6See Emily Peck, “5 Women Sue Monster Energy Over Abusive,
25
     Discriminatory Culture,” HUFFINGTON POST, Jan. 23, 2018.
26

27

28
                                           9
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 14 of 137 Page ID #:14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     DAVIDSON COUNTY COURT -- Brent Hamilton on the night he was arrested
     in 2016.
14
           22.       Monster stood by Hamilton, even after his arrest. Hamilton was
15
     allowed to keep his job while Rabuse lost hers. “My impression was they
16
     weren’t taking things seriously. Or my allegations seriously,” said Rabuse.7
17
           23.       According to the women who have sued Monster, Brent
18
     Hamilton’s conduct was by no means an exception.
19
           24.       John Kenneally was also allowed to remain a Vice President at
20
     Monster despite three women accusing him of bullying, harassment and
21
     retaliation. The women alleged that Kenneally actively undermined their
22
     reputations and forced them out of the Company. The Huffington Post
23
     obtained text messages he sent to one of these women (Paige Zeringue), in
24

25
           7   Id.
26

27

28
                                             10
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 15 of 137 Page ID #:15




 1 which he described her as a “whore,” made a racially charged comment

 2 about “black dicks,” and used the term “bitch” to refer to both her and

 3 another female employee.8 Zeringue told ABC News that she was initially

 4 in a consensual sexual relationship with her former boss at the Company,

 5 John Kenneally.

 6         25.    After beginning their relationship, Zeringue was promoted
 7 twice by Kenneally. But later Kenneally threatened to fire her if she broke

 8 up with him.

 9         26.    “I realized very soon that it was absolutely the worst mistake of
10 my life,” Zeringue said.9 She added that she told him she wanted out of the

11 relationship, and angry texts and verbal abuse soon followed. “He would

12 call me names, and things that no one in my life would ever call me,” she

13 said. “He would call me a whore.”

14         27.    Another former employee, Fran Pulizzi, told ABC News that she
15 had heard Kenneally call another female employee a “whore.”10          “And it
16 wasn’t uncommon for him to discuss sexual relations among employees,”

17 Pulizzi added.

18         28.    Pulizzi also alleged that she faced unlawful retaliation by
19 Monster executives after she participated in an internal investigation at

20 Monster where she was promised that her comments would be treated

21
           8   See Emily Peck, “5 Women Sue Monster Energy Over Abusive,
22 Discriminatory Culture,” HUFFINGTON POST, Jan. 23, 2018.
           9   See Catherine Thorbecke, “Women Suing Monster Energy Share
23 Stories of Alleged Discrimination, Harassment,” ABC NEWS, Feb. 4, 2018,
     available    at   https://abcnews.go.com/GMA/News/women‐suing‐monster‐
24 energy‐share‐stories‐alleged‐discrimination/story?id=52746025, last visited

25
     Aug. 24, 2020.
          10 Id.
26

27

28
                                           11
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 16 of 137 Page ID #:16




 1 confidentially. Pulizzi alleged in a lawsuit she filed against Monster that

 2 after she had been working at the Company for five years, she was

 3 subjected to hostile and harassing behavior from Kenneally when she

 4 participated in an investigation by HR into another employee’s sexual

 5 harassment complaint.        “I thought for sure they were going to keep my
 6 statements confidential,” Pulizzi said. “When I found out within a few days

 7 that John had been made aware of everything I said, I was in shock.”

 8         29.      Pulizzi alleges that Kenneally then began to bully and harass
 9 her at work before ultimately freezing her out. “He refused to talk to me,

10 and our open communication was a key part of my job,” she said. “He

11 refused to work with me, refused to acknowledge me.”11

12         30.      Another former employee, Jamie Hogan, argued in court
13 documents filed in August 2017 that her former supervisor at Monster

14 would “publicly insult and berate her for having children.” “He would

15 make comments about, ‘Oh, we’d have to move our meeting so that Jamie

16 could go home at night and see her kids,’” Hogan told ABC News.12 She

17 added that he would also schedule “impromptu meetings.” “I didn’t show

18 up because I wasn’t aware of it,” she said. “It just became increasingly

19 difficult to do my job.”

20         31.      Hogan said she felt retaliated against after she reported her
21 concerns to the human resources department, and eventually left the

22 Company.

23         32.      Female employees at Monster have also alleged they were paid
24
           11 Id.
25
           12 Id.
26

27

28
                                            12
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 17 of 137 Page ID #:17




 1 less than men and passed over for promotions.              While underpaying
 2 minorities and women, Monster’s CEO and executives have used the

 3 money saved to pay themselves huge amounts.            In fiscal year 2019, the
 4 Company paid its CEO, Rodney C. Sacks, total compensation of

 5 $13,982,434; its CFO, COO, President, Secretary and Director, Hilton H.

 6 Schlosberg, total compensation of $13,939,299; and its President, EMEA,

 7 Guy P. Carling, total compensation $1,885,951.         In fiscal year 2018, the
 8 Company paid Rodney Sacks total compensation of $13,914,931; Hilton

 9 Schlosberg total compensation of $13,885,207, and Guy Carling, total

10 compensation of $3,039,171.

11         33.    As set forth below, Defendants’ conduct constitutes bad faith
12 and disloyal conduct, giving rise to claims that fall outside the scope of the

13 business judgment rule and outside of permissible indemnification by

14 Monster. As a result, all members of the Board face a substantial likelihood

15 of liability and any demand on them to bring this case would be a futile and

16 useless act.

17         34.    The shareholder derivative lawsuit has been the only judicial
18 mechanism for shareholders to hold directors accountable for engaging in

19 wrongdoing.       Courts have long recognized that derivative suits play an
20 important role in corporate governance where directors fail to do their jobs:

21                The derivative action is practically the only remedy for
22         calling the management to account for its wrongs against the
23         corporation and to obtain restitution. Where a derivative suit is
24         against outsiders for wrongs against the corporation the
25         directors can usually be expected to decide impartially on the
26         advisability of suing. But the management cannot be expected to
27         sue themselves for their own misdeeds.
28
                                           13
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 18 of 137 Page ID #:18




 1 Pearce v. Super. Ct., 149 Cal. App. 3d 1058, 1065 (1983); see also Vega v. Jones,

 2 Day, Reavis & Pogue, 121 Cal. App. 4th 282, 297 (2004); accord Kamen v.

 3 Kemper Fin. Servs., 500 U.S. 90, 95 (1991) (quoting Cohen v. Beneficial Indus.

 4 Loan Corp., 337 U.S. 541, 548 (1949)).       As the California Supreme Court
 5 recognized in Jones v. H. F. Ahmanson & Co., where, as here, the company’s

 6 board and management fail to perform their duties, stockholders have a

 7 “right” to bring derivative actions. See 1 Cal. 3d 93, 107 (1969). The courts

 8 of Delaware, Monster’s state of incorporation, likewise acknowledge that

 9 derivative actions serve an important function: “The machinery of corporate

10 democracy and the derivative suit are potent tools to redress the conduct of

11 a torpid or unfaithful management.” Aronson v. Lewis, 473 A.2d 805, 811

12 (Del. 1984), overruled in part on other grounds by Brehm v. Eisner, 746 A.2d 244

13 (Del. 2000).

14         35.    Plaintiff, derivatively on behalf of Monster, seeks the following
15 relief from the Director Defendants:

16                (a)   The   Company     should    immediately    create   a
17         substantive plan for diversity and inclusion for the Board, upper
18         management levels, and throughout the corporation with the
19         authority to implement such a plan;
20                (b) The Company should replace its Human Resources
21         director, who has allowed unlawful sexual harassment and
22         discrimination, and retaliation for reporting the wrongdoing, to
23         persist for years, and the Company should eliminate mandatory
24         arbitration and confidentiality agreements pertaining to claims
25         of sexual harassment and discrimination;
26                (c) At least one of Monster’s directors should immediately
27         resign prior to the Company’s annual meeting set for April 2021
28
                                           14
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 19 of 137 Page ID #:19




 1         and a Black person nominated to the Board at that time.
 2         Thereafter, within a year and prior to the next annual meeting at
 3         least one other person from an underrepresented community
 4         should be nominated to the Board;
 5               (d)   All Director Defendants named in this suit should
 6         return all of their 2020 compensation received from Monster
 7         (including any stock grants), and donate the money to an
 8         acceptable charity or organization whose efforts include the
 9         advancement of Blacks and minorities in corporate America;
10               (e)   Monster should agree to publish an annual Diversity
11         Report that contains particularized information about the hiring,
12         advancement, promotion, and pay equity of all minorities at
13         Monster;
14               (f)   Monster should create a $800 million fund to hire
15         Blacks and minorities, promote minorities to more management
16         positions at the Company, establish and maintain a mentorship
17         program at Monster for minorities that is committed to
18         providing the skills and mentorship necessary to succeed in
19         corporate America;
20               (g)   Monster should require annual training of its entire
21         Board and all Section 16 executive officers, which training
22         should at a minimum focus on diversity, affirmative action, anti‐
23         discrimination and anti‐harassment, and other relevant topics;
24               (h) Monster should establish a Board‐level Diversity
25         Equity and Inclusion Council;
26               (i) Monster should establish the position of a Chief
27         Diversity Officer who reports directly to the Board; and
28
                                           15
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 20 of 137 Page ID #:20




 1                  (j)   Monster should immediately set specific goals with
 2            respect to the number of Blacks and minorities to hire at the
 3            Company over the next five years, and Monster should adopt a
 4            revised executive compensation program that makes 30% of
 5            executives’ compensation tied to the achievement of the
 6            diversity goals.
 7            36.   The Individual Defendants’ misconduct has caused severe
 8 financial and reputational damage to Monster.

 9     III.     JURISDICTION AND VENUE
10
              37.   This Court has subject matter jurisdiction over this action under

11
     Article III of the U.S. Constitution and 28 U.S.C. § 1331 because of claims

12
     arising under Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a), and SEC

13
     regulation 14a‐9 promulgated thereunder.            The Court has exclusive

14
     jurisdiction under Section 27 of the Exchange Act, 15 U.S.C. § 78aa. The

15
     Court has jurisdiction over the state‐law claims in accordance with 28 U.S.C.

16
     § 1367.

17
              38.   This Court also has subject matter jurisdiction over this action

18
     under Article III of the U.S. Constitution and 28 U.S.C. § 1332 because

19
     Plaintiff and Defendants are citizens of different States and the amount in

20
     controversy exceeds the sum or value of $75,000, exclusive of interest and

21
     costs.

22
              39.   This Court has jurisdiction over Defendants. Each Defendant is

23
     either a resident of California or otherwise has sufficient contacts with

24
     California in order to render the exercise of jurisdiction by this Court over

25
     them permissible under traditional notions of fair play and substantial

26
     justice. Additionally, in connection with the misconduct alleged herein,

27
     Defendants, directly or indirectly, used the means and instrumentalities of

28
                                             16
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 21 of 137 Page ID #:21




 1 interstate commerce, including the United States mails, interstate telephone

 2 communications, and the facilities of the national securities markets. The

 3 Court          has jurisdiction over Monster because the Company was
 4 headquartered in Corona, California for the time relevant to this complaint

 5 and has substantial business operations in California.

 6           40.    Venue is proper in this District pursuant to Section 27 of the
 7 Exchange Act.         Venue is also proper under 28 U.S.C. § 1391(b) because
 8 many of the acts and conduct that constitute the violations of law

 9 complained of herein, including the preparation and dissemination to the

10 public of materially false and misleading information, occurred in this

11 District, and many of the Defendants reside in this District.

12     IV.        INTRADISTRICT ASSIGNMENT
13           41.    Plaintiff requests that this action be assigned to the Southern
14 Division of this District because a substantial part of the events or conduct

15 giving rise to the claims in this action occurred in the County of Orange,

16 California and a substantial number of Defendants are residents of Orange

17 County, California.

18     V.         THE PARTIES
19           A.     Plaintiff
20           42.    Plaintiff is a current shareholder of Monster, and has
21 continuously held Monster stock at all relevant times. Plaintiff is a citizen

22 of Oregon.

23           B.     Nominal Defendant
24           43.    Monster Beverage Corporation is a holding company, which
25 engages in the development, marketing, sale and distribution of energy

26 drink beverages and concentrates. It operates through the following

27 segments: Monster Energy Drinks, Strategic Brands and Other. The Monster

28
                                            17
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 22 of 137 Page ID #:22




 1 Energy Drinks segment sells ready‐to‐drink packaged energy drinks to

 2 bottlers and full‐service beverage distributors. The Strategic Brands

 3 segment sells concentrates and beverage bases to authorized bottling and

 4 canning operations. The Other segment comprises of certain products sold

 5 by its subsidiary, American Fruits and Flavors LLC to independent third‐

 6 party customers. The Company was founded on April 25, 1990, is a

 7 Delaware Corporation, and is headquartered in Corona, California.

 8         C.    Executive Officer Defendants
 9         44.   Defendant Rodney Cyril Sacks is a white billionaire from South
10 Africa and a close confidant and business partner of Defendant Schlosberg.

11 He has served as Chairman of the Board of the Company, Chief Executive

12 Officer and a director of the Company from November 1990 to the present.

13 He is a member of the Executive Committee of the Board (the “Executive

14 Committee”) since October 1992 and serves as Chairman of the Board of

15 Directors and a director of Monster Energy Company (“MEC”). Sacks has

16 led the Company for over 30 years. Sacks is a resident of Laguna Beach,

17 California, in Orange County, California.

18         45.   Defendant Hilton Hiller Schlosberg is a white billionaire from
19 South Africa and a close confidant and business partner of Defendant Sacks.

20 He has served as Vice Chairman of the Board of the Company, President,

21 Chief Operating Officer, Secretary and a director of the Company from

22 November 1990 to the present. He has served as Chief Financial Officer of

23 the Company since July 1996, a member of the Executive Committee since

24 October 1992, and Vice Chairman, President, Chief Financial Officer and a

25 director of MEC. Schlosberg has held senior leadership positions with the

26 Company for over 30 years, and has been the Company’s Chief Financial

27 Officer for 23 years.

28
                                           18
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 23 of 137 Page ID #:23




 1         46.   Defendant Guy P. Carling has served as President of EMEA
 2 since 2018.     In his position as President of EMEA, Carling oversees the
 3 Company’s sales, development and expansion in markets in Europe, the

 4 Middle East, Africa, and Central Asia, and frequently reports directly to the

 5 Executive Committee and the Board of Directors. Carling joined MEC in

 6 December 2007, and previously served as Chief Commercial Officer &

 7 Managing Director of EMEA. Carling has worked in the beverage business

 8 for over 22 years. He is a resident of London, England.

 9         47.   Defendant Thomas J. Kelly has served as Executive Vice
10 President, Finance, and/or Controller and Secretary of MEC since 1992. In

11 his position as Executive Vice President, Finance, Mr. Kelly frequently

12 reports directly to the Executive Committee and the Board of Directors.

13 Prior to joining MEC, Kelly served as controller for California Copackers

14 Corporation.      Kelly is a Certified Public Accountant (inactive) and has
15 worked in the beverage business for over 34 years. He is a resident of San

16 Diego County, California.

17         48.   Defendant Emelie C. Tirre has served as President of the
18 Americas since July 2018. In her position as President of the Americas, Tirre

19 oversees the Company’s sales, development and expansion in markets in

20 the United States, Canada, Latin America, Oceania and the Caribbean. She

21 frequently reports directly to the Executive Committee and the Board of

22 Directors. Tirre joined MEC in July 2010, and previously served as Chief

23 Commercial Officer and the Senior Vice President of Sales for North

24 America. Tirre has worked in the beverage business for over 28 years. She

25 is a resident of Laguna Beach, California in Orange County, California.

26 / / /

27 / / /

28
                                           19
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 24 of 137 Page ID #:24




           D.    Director Defendants
 1
           49.   Defendant Mark J. Hall has served as a Director of the Company
 2
     since January 1, 2014 and an employee of MEC focusing on ideation, design
 3
     and development of new products since May 1, 2017. He has also served as
 4
     Chief Marketing Officer of MEC from January 2015 to May 1, 2017, Chief
 5
     Brand Officer of MEC from January 2014 to December 2014, and President
 6
     of the Monster Beverage Division from January 2007 to December 2013.
 7
     Hall joined MEC in 1997 as a Senior Vice President. Prior to joining MEC,
 8
     Mr. Hall was employed by the Arizona Beverage Co. as Vice President of
 9
     Sales, where he was responsible for sales and distribution of products
10
     through a national network of beer distributors and soft drink bottlers in
11
     the United States.      Hall has detailed knowledge of and valuable
12
     perspectives and insights into both the business and the beverage business
13
     in general. Hall is a resident of San Diego County, California.
14
           50.   Defendant Kathleen E. Ciaramello has served as a Director of
15
     the Company since June 2019, and President of Foodservice and On‐
16
     Premise Business Unit of The Coca‐Cola Company from 2013 to the present.
17
     Ciaramello joined The Coca‐Cola Company in 1985 and has served in
18
     various account management, sales and marketing roles of increasing
19
     responsibility, including Group Vice President, Strategic Partnership
20
     Marketing from 2006 to 2009 and Vice President East Zone from 2009 to
21
     2013, as well as one of the inaugural members of Coca‐Cola’s Women’s
22
     Leadership Council. Ciaramello has served on the Board of Directors and
23
     other various roles of the National Restaurant Association since 2016, the
24
     Women’s Foodservice Forum Board of Directors since 2016, and the Board
25
     of Directors of the Jack & Jill Late Stage Cancer Foundation. Ciaramello is
26
     European Refreshments’ (an indirect wholly‐owned subsidiary of The Coca‐
27
     Cola Company) designee to the Board. Ciaramello has substantial business
28
                                           20
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 25 of 137 Page ID #:25




 1 and leadership experience in the beverage industry. She is a resident of

 2 Georgia.

 3         51.   Defendant Gary P. Fayard has served as a Director of the
 4 Company since June 2015, and a member of the Audit Committee of the

 5 Board (the “Audit Committee”) since February 2016. He has also served as

 6 Executive Vice President and Chief Financial Officer of The Coca‐Cola

 7 Company from February 2003 to April 2014. Fayard joined The Coca‐Cola

 8 Company in 1994, and in July 1994, he was elected Vice President and

 9 Controller, a position he held until December 1999 when he was elected

10 Senior Vice President and Chief Financial Officer. Fayard has also served

11 on the board of directors of Coca‐Cola FEMSA, S.A.B. de C.V., the largest

12 bottler in the world of Coca‐Cola trademark beverages by unit case volume

13 operating in territories in Mexico, Central and South America and the

14 Philippines, from 2004 to March 2016. Fayard has been on the board of

15 directors of Genuine Parts Company since 2014. Fayard has a background

16 in accounting and finance. He is a resident of Tennessee.

17         52.   Defendant Jeanne P. Jackson has served as a Director of the
18 Company since June 2019. At Nike, Inc., Jackson served as President and

19 Senior Strategic Advisor to the Chief Executive Officer from June 2016 to

20 August 2017, President of Product & Merchandising from July 2013 to April

21 2016, and President of Direct to Consumer from March 2009 to July 2013.

22 She also served as a Director of Delta Air Lines, Inc. since January 2017 and

23 director of The Kraft Heinz Company since July 2015 (previously director of

24 Kraft Foods Group, Inc. from October 2012 to July 2015). Jackson has

25 previously served on the boards of McDonald’s Corporation, Nike, Inc.,

26 Nordstrom, Inc., Williams‐Sonoma, Inc., Motorola Mobility Holdings, Inc.,

27 Harrah’s Entertainment Inc. and others. Jackson is the founder of MSP

28
                                           21
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 26 of 137 Page ID #:26




 1 Capital and served as its Chief Executive Officer from 2002 to 2009, and is

 2 again serving as its Chief Executive Officer from 2017 to present. Jackson

 3 has served in senior leadership roles in many organizations, including Wal‐

 4 Mart.com USA, LLC, the Gap, Inc., Banana Republic, Victoria’s Secret, Saks

 5 Fifth Avenue, Walt Disney Attractions, Inc. and Federated Department

 6 Stores, Inc. Jackson brings knowledge and experience of over thirty years as

 7 a senior executive and director in an array of large, public companies. She

 8 is a resident of Orange County, California.

 9         53.   Defendant Steven G. Pizula has served as a Director of the
10 Company and member of the Audit Committee since June 2019, and a

11 Partner at Deloitte & Touche LLP from September 1977 to June 2018. Since

12 joining Deloitte & Touche LLP (then Haskins & Sells) in 1977, Pizula served

13 as the supervising audit partner on a number of large, multinational public

14 companies in a wide range of industries, including consumer products.

15 Pizula held various leadership positions at Deloitte & Touche LLP, most

16 recently as Practice Growth Leader for the Pacific Southwest Region and as

17 a Member of the National Committee for Audit Quality, and National

18 Partner Admissions Committee. Pizula is currently a board member of The

19 Whittier Trust Company, the Arnold and Mabel Beckman Foundation and

20 the Forum for Corporate Directors. Pizula is a Certified Public Accountant

21 and member of the American Institute of Certified Public Accountants and

22 the California Society of Certified Public Accountants.          Pizula brings
23 extensive experience in accounting and audit matters. He is a resident of

24 Irvine, California, in Orange County, California.

25         54.   Defendant Benjamin M. Polk has served as a Director of the
26 Company since November 1990, member of the Nominating and Corporate

27 Governance Committee since June 2019 (Chairman since June 2019), and

28
                                           22
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 27 of 137 Page ID #:27




 1 member of the Compensation Committee since June 2019. He has served as

 2 a Director of MEC from July 1992 to February 2016 and a Partner with

 3 Veritas Capital, a private equity firm, since July 2011. Additionally, Polk

 4 has served as a Director of Aeroflex Holding Corp. from November 2012 to

 5 September 2014, Director of CPI International, Inc. from October 2012 to

 6 July 2017, and a Director of Truven Health Analytics, Inc. from October

 7 2012 to April 7, 2016. Polk was a partner with the law firm of Schulte Roth

 8 & Zabel LLP from May 2004 to July 2011 and prior to that, a partner with

 9 the law firm of Winston & Strawn LLP, where Polk practiced law with that

10 firm and its predecessor firm from August 1976 to May 2004.           Polk has
11 gained detailed knowledge of the Company during his service as a director

12 since 1990 and as outside counsel from 1990 to July 2011. Polk has extensive

13 experience in matters relating to mergers, acquisitions and corporate

14 finance. He is a resident of New York.

15         55.   Defendant Sydney Selati has served as a Director of the
16 Company and member of the Audit Committee since September 2004

17 (Chairman since February 2015), a member of the Compensation Committee

18 of the Board (the “Compensation Committee”) since March 2007, and

19 member of the Nominating and Corporate Governance Committee since

20 April 2009. Selati was a director of the San Diego Jewish Community

21 Foundation from July 2010 to June 2017 and was Chairman of its Audit

22 Committee from August 2011 to June 2019.          Selati was Chairman of the
23 board of directors of the San Diego Jewish Community Foundation from

24 July 2016 to June 2017. Selati was a director of Barbeques Galore Ltd. from

25 1997 to 2005 and was President and Chairman of the board of directors of

26 The Galore Group (U.S.A.), Inc. from 1988 to 2005. Selati was President of

27 Sussex Group Limited from 1984 to 1988. Selati has extensive experience as

28
                                           23
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 28 of 137 Page ID #:28




 1 a chief executive and board member of companies in other industries,

 2 which allows him to bring additional perspective to the Board. Selati is a

 3 Chartered Accountant (South Africa).          He is a resident of La Jolla,
 4 California, in San Diego County, California.

 5         56.    Defendant Mark S. Vidergauz has served as a Director of the
 6 Company and member of the Compensation Committee since June 1998

 7 (Chairman since June 2019), a member of the Audit Committee from April

 8 2000 through May 2004, a member of the Nominating and Corporate

 9 Governance Committee since June 2019, and Lead Independent Director

10 since March 2014. He has also served as Chief Executive Officer of The Sage

11 Group LLC, an investment banking firm, from April 2000 to the present.

12 The Sage Group, LLC provides merger, acquisition and capital formation

13 advisory services to a wide range of companies in the consumer sector. He

14 was the Managing Director at the Los Angeles office of ING Barings LLC, a

15 diversified financial service institution headquartered in the Netherlands,

16 from April 1995 to April 2000.         Vidergauz brings strong merger and
17 acquisition,    corporate finance, corporate governance and leadership
18 experience to the Board. He is a resident of Los Angeles, California.

19         57.    The defendants identified in paragraphs 43 through 47 are
20 referred to herein as the “Executive Officer Defendants.” The defendants

21 identified in paragraphs 48 through 55 are referred to herein as “Director

22 Defendants.” The defendants identified above are referred to collectively

23 herein as the “Individual Defendants.”

24         E.     Doe Defendants
25         58.    Except as described herein, Plaintiff is ignorant of the true
26 names of defendants sued as Does 1 through 10, inclusive, and therefore,

27 Plaintiff sues these defendants by such fictitious names. Following further

28
                                           24
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 29 of 137 Page ID #:29




 1 investigation and discovery, Plaintiff will seek leave of this Court to amend

 2 this Complaint to allege their true names and capacities when ascertained.

 3 These fictitiously named defendants are Monster officers, other members of

 4 management, employees, and/or consultants or third parties who were

 5 involved in the wrongdoing detailed herein. These defendants aided and

 6 abetted, and participated with and/or conspired with the named defendants

 7 in the wrongful acts and course of conduct or otherwise caused the

 8 damages and injuries claimed herein and are responsible in some manner

 9 for the acts, occurrences, and events alleged in this Complaint.

10           F.     Unnamed Participants
11           59.    Numerous individuals and entities participated actively during
12 the course of and in furtherance of the wrongdoing described herein. The

13 individuals and entities acted in concert by joint ventures and by acting as

14 agents for principals, to advance the objectives of the scheme and to provide

15 the scheme to benefit Defendants and themselves to the detriment of

16 Monster.

17     VI.        RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL
                  DEFENDANTS
18
             A.     Responsibilities of the Individual Defendants
19
             60.    Corporate officers and directors owe the highest fiduciary duties
20
     of care and loyalty to the corporation they serve.
21
             61.    Board Members and Executive Officers are held to the highest
22
     level of ethics and compliance with the law.
23
             62.    The Company’s corporate governance guidelines state:
24

25           The Board is elected by the stockholders to oversee their interest
26           in the long‐term health and overall success of the business and
27           its financial strength. The Board serves as the ultimate decision‐
28
                                             25
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 30 of 137 Page ID #:30




 1         making body of the Company, except for those matters reserved
 2         to or shared with the stockholders. The Board selects and
 3         oversees the members of senior management, who are charged
 4         by the Board with conducting the business of the Company.
 5         63.     Monster also states that:
 6

 7         The following are the Board’s primary responsibilities, some of

 8         which may be carried out by one or more committees of the

 9         Board or the independent directors, as appropriate:

10
           a. Exercise business judgment to act in what it reasonably
11
                 believes to be in the best interests of the Company and its
12
                 stockholders.
13

14         b. Fulfill its responsibilities consistent with its fiduciary duties

15               to the stockholders, in compliance with all applicable laws

16               and regulations.

17

18         c. As appropriate, take into consideration the interests of other

19               stakeholders, including employees and the members of

20               communities in which the Company operates.

21

22         d. Provide advice and counsel to the Chief Executive Officer

23               and other senior officers of the Company.

24
           e. Oversee the proper safeguarding of the assets of the
25
                 Company, the maintenance of appropriate financial and
26
                 other internal controls, and the Company’s compliance with
27
                 applicable laws and regulations and proper governance.
28
                                               26
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 31 of 137 Page ID #:31




 1
           f. Hire independent legal, financial or other advisors as it may
 2
              deem necessary.
 3

 4         g. In discharging its duties, the Board may rely on the
 5            Company’s senior executives and outside advisors and
 6            auditors. Accordingly, skill and integrity will be important
 7            factors in selection of the Company’s senior executives and
 8            other advisors.
 9
           h. Devote    the   time   and    effort       necessary    to   fulfill   its
10
              responsibilities.
11

12         i. Hold regularly scheduled meetings at least four times a year.
13
           j. The chairperson of the Board will provide information
14
              important to directors’ understanding of issues to come
15
              before the Board or a committee of the Board sufficiently in
16
              advance    of   meetings     to        permit   directors    to   inform
17
              themselves.
18

19         k. Review meeting materials in advance of Board and Board
20            committee meetings. Suggest additional topics to be included
21            on meeting agendas by contacting the chairperson of the
22            Board, the Lead Independent Director or the relevant Board
23            committee chairperson.
24
           l. Directors are expected to attend all meetings of the Board and
25
              of the Board committees on which they serve.
26

27

28
                                                27
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 32 of 137 Page ID #:32




 1
           m. The chairperson of the Board will set the agenda for Board
 2
                 meetings. Any director may raise a subject that is not on the
 3
                 agenda at any meeting.
 4

 5         n. Regularly bring to the Board certain items pertinent to the
 6               oversight and monitoring function of the Board.
 7

 8         o. Review the Company’s long‐term strategic plans and the
 9               most significant financial, accounting and risk management
10               issues facing the Company in at least one Board meeting each
11               year.
12         p. Non‐ management directors will meet in regular executive
13               sessions. Normally, such meetings will occur during
14               regularly scheduled Board meetings.
15         q. Meetings of the non‐management directors will be chaired by
16               the Lead Independent Director.
17         64.     The Board is responsible for oversight and compliance with the
18 Company’s internal controls regarding diversity, anti‐discrimination, pay

19 equity, hiring and promotion.          As alleged herein, the Company’s Board
20 failed to act in good faith by failing to ensure compliance with these policies

21 and controls.         These policies existed on paper, but were knowingly
22 disregarded.

23         65.     The Company’s 2020 Proxy Statement stated the following with
24 respect to the Board’s role in risk oversight:

25         The Board’s Role in Risk Oversight
26                 The Board of Directors plays an active role in overseeing
27         and managing the Company’s risks. The full Board and its
28
                                             28
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 33 of 137 Page ID #:33




 1         Executive Committee regularly review the Company’s results,
 2         performance,     operations,   competitive     position,      business
 3         strategy, liquidity, capital resources, product distribution and
 4         development, material contingencies and senior personnel, as
 5         well as the risks associated with each of these matters. The
 6         Board implements its risk oversight function both as a whole
 7         and through its standing committees. Certain of the work is
 8         delegated to committees, which meet regularly and report back
 9         to the full Board. The Compensation Committee reviews the
10         Company’s      compensation      practices   and     discerns      the
11         relationship among risk, risk management and compensation in
12         light of the Company’s objectives. The Audit Committee
13         reviews and discusses with management the risks faced by the
14         Company and the policies, guidelines and process by which
15         management assesses and manages the Company’s risks,
16         including the Company’s major financial risk exposures and
17         risks related to financial statements, the financial reporting
18         process and accounting and legal matters, as well as the steps
19         management has taken to monitor and control such exposures.
20         The full Board also discusses risk throughout the year during
21         meetings in relation to specific proposed actions including risks
22         related to cybersecurity and reputation. These processes are
23         designed to ensure that risks are taken knowingly and
24         purposefully. The Board believes that its role in oversight of risk
25         management (as well as the role of the Compensation
26         Committee and the Audit Committee) has not adversely
27         affected its leadership structure or results of operations.
28
                                            29
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 34 of 137 Page ID #:34




 1         66.   The Board has obviously been aware at all relevant times that it
 2 is all‐white and lacks diversity. The Board and the Executive Officers also

 3 knew that diversity was lacking in the Company’s workforce.                  The
 4 Defendants’ knowledge of the problems is reflected by their efforts to

 5 conceal the lack of diversity and discrimination, in its duplicitous conduct

 6 in misrepresenting to CALSTERS in 2011 that it would change the charter of

 7 the Company’s Nominating & Corporate Governance Committee to state

 8 that diversity is an important goal in the Board nomination process, and in

 9 its continued resistance to adding racially and ethnically diverse candidates

10 to its Board and senior executives.

11         67.   The Board’s conduct represented hypocrisy, bad faith, and
12 disloyal conduct. The Board had a duty to cause the Company to comply

13 with the law and its own Corporate Governance Principles, and failed to do

14 so.

15         68.   The direct involvement of Monster’s Board makes them
16 interested in the outcome of this litigation because they face a substantial

17 likelihood of liability. Demand is thus futile.

18         B.    The Company’s Code of Business and Ethics States that
                 Diversity of the Company’s Employees, Officers, and
19               Directors is A “Tremendous Asset”
20         69.   When a company makes specific affirmative representations, it
21 has a duty to ensure that subsequent statements are not misleading. With

22 respect to Monster Beverage, the Company has repeatedly told employees,

23 customers, and shareholders that Monster prizes diversity and is actively

24 attempting to increase diversity.

25         70.    In fact, Monster has specifically stated that the diversity of its
26 employees, officers, and directors is a “tremendous asset.”

27         71.   The Board itself drafted and adopted the Code of Business and
28
                                           30
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 35 of 137 Page ID #:35




 1 Ethics of Monster Beverage Corporation, which states:

 2         The diversity of the Company’s employees, officers and directors is a
 3         tremendous asset.13
 4         72.   Moreover, the Code of Business and Ethics is applicable to each
 5 employee of the Company, including each officer and director of the

 6 Company, and all such persons are required to acknowledge and abide by

 7 its terms:

 8         This Code of Business Conduct and Ethics (this “Code”) has
 9         been adopted by the Board of Directors of Monster Beverage
10         Corporation (the “Company”) . . . It is applicable to all
11         employees, officers and directors of the Company . . . Each
12         employee is required to acknowledge this Code of Business
13         Conduct and Ethics.14
14         C.    The Charter of Monster’s Nominating & Corporate
                 Governance Committee Says the Company Considers Racial
15                and Ethnic Diversity When Nominating Directors
16         73.   The Charter of Monster’s Nominating & Corporate Governance
17 Committee states as follows:

18         In connection with the process of selecting and nominating
19         candidates for election to the Board, the Committee shall review
20         the desired experience, mix of skills and other qualities to assure
21         appropriate Board composition, taking into account the current
22         Board members and the specific needs of the Company and the
23
           13
            Code of Business Conduct and Ethics, Monster Beverage Corp.,
24 available   at https://investors.monsterbevcorp.com/static‐files/2cb26535‐
25
   baa4‐4101‐9a1e‐d1b24af8ec27, last visited Aug. 24, 2020.
        14 Id.
26

27

28
                                           31
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 36 of 137 Page ID #:36




 1         Board. Among the qualifications to be considered in the
 2         selection of candidates, the Committee shall consider the
 3         following attributes and criteria of candidates: experience,
 4         knowledge, skills, expertise, diversity, personal and professional
 5         integrity, character, business judgment, time available in light of
 6         other commitments, dedication, independence and such other
 7         factors that the Committee considers appropriate so that the
 8         Board includes members, where appropriate, with diverse
 9         backgrounds, skills and experience, including appropriate
10         financial and other expertise relevant to the business of the
11         Company.       Diversity of race, ethnicity, gender, sexual
12         orientation and gender identity are factors in evaluating
13         suitable candidates for Board membership. The Committee will
14         consider diverse candidates in the pool from which Board
15         nominees are chosen, including, without limitation, nominees
16         from both corporate positions beyond the executive suite and
17         nontraditional environments.15
18         D.    Fiduciary Duties of the Individual Defendants
19         74.   By reason of their positions as officers and directors of the
20 Company, each of the Individual Defendants owed and continue to owe

21 Monster and its shareholders fiduciary obligations of trust, loyalty, good

22 faith, and due care, and were and are required to use their utmost ability to

23 control and manage Monster in a fair, just, honest, and equitable manner.

24
           15    Available    at    https://investors.monsterbevcorp.com/static‐
25
     files/9aa8b2ab‐c80a‐448b‐a764‐7263cdb2acf0, last visited Aug. 21, 2020.
26

27

28
                                            32
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 37 of 137 Page ID #:37




 1 The Individual Defendants were and are required to act in furtherance of

 2 the best interests of Monster and not in furtherance of their personal interest

 3 or benefit.

 4         75.   To discharge their duties, the officers and directors of the
 5 Company were required to exercise reasonable and prudent supervision

 6 over the management, policies, practices, and controls of the affairs of the

 7 Company. By virtue of such duties, the officers and directors of Monster

 8 were required to, among other things:

 9               (a)   conduct the affairs of the Company in compliance
10         with all applicable laws, rules, and regulations so as to make it
11         possible to provide the highest quality performance of its
12         business, to avoid wasting the Company’s assets, and to
13         maximize the value of the Company’s stock; and
14               (b)   remain informed as to how Monster conducted its
15         operations, and, upon receipt of notice or information of
16         imprudent or unsound conditions or practices, make reasonable
17         inquiry in connection therewith, and take steps to correct such
18         conditions or practices and make such disclosures as necessary
19         to comply with applicable laws.
20         E.    Breaches of Fiduciary Duties by the Individual Defendants
21         76.   The conduct of the Individual Defendants complained of herein
22 involves a knowing and culpable violation of their obligations as officers

23 and directors of Monster, the absence of good faith on their part, and a

24 reckless disregard for their duties to the Company.

25         77.   The Individual Defendants breached their duty of loyalty and
26 good faith by allowing defendants to cause, or by themselves causing, the

27 Company to cover up Monster’s discrimination, and caused Monster to

28
                                           33
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 38 of 137 Page ID #:38




 1 incur substantial damage.

 2         78.    The Individual Defendants, because of their positions of control
 3 and authority as officers and/or directors of Monster, were able to and did,

 4 directly or indirectly, exercise control over the wrongful acts complained of

 5 herein.       The Individual Defendants also failed to prevent the other
 6 Individual Defendants from taking such improper actions. As a result, and

 7 in addition to the damage the Company has already incurred, Monster has

 8 expended, and will continue to expend, significant sums of money.

 9         F.     Conspiracy, Aiding and Abetting, and Concerted Action
10         79.    At all relevant times, the Individual Defendants were agents of
11 the remaining Individual Defendants, and in doing the acts alleged herein,

12 were acting within the course of scope of such agency.          The Individual
13 Defendants ratified and/or authorized the wrongful acts of each of the other

14 Individual Defendants. The Individual Defendants, and each of them, are

15 individually sued as participants and as aiders and abettors in the improper

16 acts, plans, schemes, and transactions that are the subject of this Complaint.

17         80.    In committing the wrongful acts alleged herein, the Individual
18 Defendants have pursued, or joined in the pursuit of, a common course of

19 conduct, and have acted in concert with and conspired with one another in

20 furtherance of the improper acts, plans, schemes, and transactions that are

21 the subject of this Complaint. In addition to the wrongful conduct herein

22 alleged as giving rise to primary liability, the Individual Defendants further

23 aided and abetted and/or assisted each other in breaching their respective

24 duties.

25         81.    The Individual Defendants engaged in a conspiracy, common
26 enterprise, and/or common course of conduct, by failing to maintain

27 adequate internal controls at the Company and covering up discrimination

28
                                           34
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 39 of 137 Page ID #:39




 1 at the Company.

 2         82.   During all times relevant hereto, the Individual Defendants,
 3 collectively and individually, initiated a course of conduct that was

 4 designed to and did circumvent the internal controls at the Company and

 5 caused the Company to cover up Monster executives’ discrimination. In

 6 furtherance of this plan, conspiracy, and course of conduct, the Individual

 7 Defendants, collectively and individually, took the actions set forth herein.

 8         83.   The purpose and effect of the Individual Defendants’
 9 conspiracy, common enterprise, and/or common course of conduct was,

10 among other things, to disguise the Individual Defendants’ violations of

11 law, breaches of fiduciary duty, and waste of corporate assets, and to

12 conceal adverse information concerning the Company’s operations.

13         84.   The Individual Defendants accomplished their conspiracy,
14 common enterprise, and/or common course of conduct by intentionally

15 circumventing internal controls at the Company and causing the Company

16 to cover up discrimination at the Company. Because the actions described

17 herein occurred under the authority of the Board, each of the Individual

18 Defendants was a direct, necessary, and substantial participant in the

19 conspiracy, common enterprise, and/or common course of conduct

20 complained of herein.

21         85.   Each of the Individual Defendants aided and abetted and
22 rendered substantial assistance in the wrongs complained of herein.          In
23 taking     such actions to substantially assist the commission of the
24 wrongdoing complained of herein, each Individual Defendant acted with

25 knowledge of the primary wrongdoing, substantially assisted in the

26 accomplishment of that wrongdoing, and was aware of his or her overall

27 contribution to and furtherance of the wrongdoing.

28
                                           35
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 40 of 137 Page ID #:40




           G.    The Directors’ Roles and Committees at Monster
 1
           86.   The following chart sets forth the directors of Monster as set
 2
     forth in the Company’s website and the committees on which they serve:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
     https://investors.monsterbevcorp.com/static‐files/1f848283‐e17d‐4bba‐af07‐
18
     359a6a39f3f8. Last visited August, 19, 2020.
19
       VII. SUBSTANTIVE ALLEGATIONS
20
           87.   Monster Beverage Corporation is a holding company, which
21
     engages in the development, marketing, sale and distribution of energy
22
     drink beverages and concentrates. It operates through the following
23
     segments: Monster Energy Drinks, Strategic Brands and Other. The Monster
24
     Energy Drinks segment sells ready‐to‐drink packaged energy drinks to
25
     bottlers and full‐service beverage distributors. The Strategic Brands
26
     segment sells concentrates and beverage bases to authorized bottling and
27
     canning operations. The Other segment comprises of certain products sold
28
                                           36
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 41 of 137 Page ID #:41




 1 by its subsidiary, American Fruits and Flavors LLC to independent third‐

 2 party customers. The Company was founded in 1935 as Hansen’s Juices, is a

 3 Delaware Corporation, and is headquartered in Corona, California.

 4         88.   Monster’s Board enjoys the undesirable distinction of having no
 5 African Americans or other minorities on its Board and among its senior

 6 executives.

 7         89.   The lack of diversity at the top at Monster is significant. The
 8 Board bears ultimate responsibility for ensuring the Company’s compliance

 9 with federal and state laws prohibiting discrimination based on race,

10 gender, and other factors. Diversity in the workforce is a strong indication

11 of a lack of discrimination; conversely, a lack of diversity provides a strong

12 indication that discrimination is present.

13         90.   If the Monster Board is vested with the responsibility of
14 “Leading by Example,” it has failed miserably at that role with respect to

15 diversity; the Board still, in 2020, lacks any Black or minority individuals.

16         A.    Monster Has Falsely Represented That It Has Made
                 Substantial Progress Towards Diversity and Inclusion in Its
17               Workplace and on the Board and That the Diversity It Has
                 Allegedly Achieved Is a “Tremendous Asset”
18
           91.   Monster has represented that it promotes and achieves diversity
19
     and inclusion at the Company. For example, the Company’s website states:
20

21         [W]e strive to create an inclusive culture in which differences
22         are recognized and valued. It is the Companyʹs belief that
23         bringing together diverse backgrounds and giving each
24         employee the opportunity to contribute their skills, experience
25         and perspectives develops strong and sustainable relationships
26         throughout the organization.
27

28
                                           37
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 42 of 137 Page ID #:42




 1         Accordingly, we embrace a diverse workforce and value diverse
 2         perspectives, leveraging varied thinking, skills experience and
 3         work styles. We understand that maximizing the business
 4         impact of global diversity and inclusion will empower our
 5         employees to:
 6               ● Make good decisions and allows us to optimize
 7               resources by eliminating cultural barriers to work together
 8               effectively
 9               ● Deliver strong performance and growth by attracting,
10               engaging and retaining diverse talent
11               ● Innovate by utilizing the diverse perspectives, skills and
12               experience of our employees
13               ● Adapt and respond effectively to changes, challenges,
14               and expectations on a global level
15

16         We are committed to equality of opportunity, and do not

17         tolerate discrimination or harassment, particularly on the basis

18         of race, religion, color, national origin, ancestry, physical

19         disability,   mental   disability,    medical   condition,   genetic

20         information, marital status, sex, gender, gender identity, gender

21         expression, age, sexual orientation, military or veteran status, or

22         any other characteristics protected by federal or state law. The

23         basis for recruitment, hiring, placement, training, compensation,

24         and advancement should be qualifications, skills, performance,

25         and experience.

26

27         92.   Monster’s website also states:

28
                                            38
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 43 of 137 Page ID #:43




 1         We seek to capture diversity in our candidates, including
 2         diversity of gender, race and ethnicity, and veteran status. This
 3         applies across the organization, including at the senior
 4         management level.
 5         93.   Moreover, Monster Beverage tells its employees, customers, and
 6 shareholders that diversity is extremely important to the Company. In fact,

 7 Monster has specifically stated that the diversity of its employees, officers,

 8 and directors is a “tremendous asset.”

 9         94.   The Board itself drafted and adopted the Code of Business and
10 Ethics of Monster Beverage Corporation, which states:

11         “The diversity of the Company’s employees, officers and
12         directors is a tremendous asset.”16
13         95.   The Code of Business and Ethics is applicable to each employee
14 of the Company, including each officer and director of the Company, and

15 all such persons are required to acknowledge and abide by its terms

16         96.   The Individual Defendants have caused the Company to make
17 specific, concrete statements about the Company’s allegedly strong

18 diversity efforts, but have taken no measurable actions to support these

19 statements.

20         97.   The Individual Defendants have also caused Monster to
21 represent that the Company has taken active and concerted steps to recruit

22 African American individuals by stating that “We seek to capture diversity

23

24
           16Code of Business Conduct and Ethics, Monster Beverage Corp.,
25 available    at https://investors.monsterbevcorp.com/static‐files/2cb26535‐
     baa4‐4101‐9a1e‐d1b24af8ec27, last visited Aug. 24, 2020.
26

27

28
                                           39
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 44 of 137 Page ID #:44




 1 in our candidates, including diversity of gender, race and ethnicity, and

 2 veteran status.”

 3            98.   The Company’s Code of Business Conduct and Ethics states:
 4            Diversity, Discrimination and Harassment
 5
                    The diversity of the Company’s employees, officers and
 6
              directors is a tremendous asset. The Company is firmly
 7
              committed to providing equal opportunity in employment, and
 8
              does not tolerate discrimination on the basis of race, religion,
 9
              color, national origin, ancestry, physical disability, mental
10
              disability, medical condition, genetic information, marital status,
11
              sex, gender, gender identity, gender expression, age, sexual
12
              orientation,   military   or   veteran   status,   or   any   other
13
              characteristics protected by federal or state law. Equal
14
              employment opportunity will be extended to all persons in all
15
              aspects of the employer‐employee relationship, including
16
              recruitment, hiring, training, promotion, transfer, discipline and
17
              termination. The Company prohibits harassment of any
18
              individual on any of the bases listed above. Examples include
19
              derogatory comments based on race, gender or ethnicity and
20
              unwelcome sexual advances.
21

22
              99.   The Individual Defendants knew these statements were false

23
     and misleading. The Defendants were well aware of the lack of diversity on

24
     the Board and among senior management, and knew that the Company’s

25
     statements regarding an allegedly strong commitment to diversity were

26
     false.     The Defendants also had actual knowledge of rampant sexual

27
     harassment of women by the male executives at Monster, including the

28
                                              40
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 45 of 137 Page ID #:45




 1 assault by Brent Hamilton. Amazingly, for over three years, including even

 2 as he awaited a criminal trial for strangling Ms. Rabuse during the business

 3 trip in 2016, Brent Hamilton was still allowed to keep his job as the Head of

 4 Music Marketing at Monster Energy. Therefore, far from having a strong

 5 policy       prohibiting sexual harassment, including “unwanted sexual
 6 advances,” the Defendants protected sexual predators such as Mr. Hamilton

 7 at the expense of female employees of the Company.                  The Defendants’
 8 conduct represents bad faith, and disloyal conduct which cannot be

 9 indemnified by the Company.

10         100. In short, the Company’s affirmative statement that it has a “zero
11 tolerance policy” regarding sexual harassment and discrimination is totally

12 false, and the Director Defendants have known so at all relevant times

13 because, as demonstrated herein, they have known of and have condoned

14 rampant        retaliation   against   female     employees   who    report   sexual
15 harassment and discrimination, while at the same time protecting and

16 financially rewarding the male employees who engage in the wrongful

17 conduct.

18         B.     The Nominating and Governance Committee is Responsible
                  for Nominating Individuals to the Company’s Board
19
           101. In 2019 and 2020, Directors Epstein, Taber, Polk, Selati, and
20
     Vidergauz served on Monster’s Nominating & Governance Committee.
21
           102. As set forth in the Company’s Nominating and Corporate
22
     Governance Committee Charter:
23
           Purpose
24
                  The    purpose     of   the    Nominating      and   Corporate
25
           Governance Committee (the “Committee”) of Monster Beverage
26
           Corporation (the “Company”) is to recommend to the Board of
27
           Directors of the Company (the “Board”) director nominees for
28
                                                41
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 46 of 137 Page ID #:46




 1         the annual meeting of stockholders, to identify and recommend
 2         candidates   to   fill   vacancies    occurring   between   annual
 3         stockholder meetings.
 4               The Committee shall have the authority to undertake the
 5         specific duties and responsibilities described hereinafter and the
 6         authority to undertake such other duties as are assigned by law,
 7         the Company’s charter or bylaws, or by the Board.
 8         Specific Duties
 9      1. The Committee shall be responsible for:
10         (1)   making recommendations to the Board regarding the size
11         and composition of the Board;
12         (2)   establishing procedures for the nomination process;
13         (3)   screening and recommending candidates for election to
14         the Board;
15         (4)   developing and recommending to the Board criteria to
16         identify and evaluate prospective candidates for the Board;
17         (5)   considering nominations of candidates for election to the
18         Board validly made by stockholders in accordance with
19         applicable laws, rules and regulations and provisions of the
20         Companyʹs charter documents;
21         (6)   reviewing and making recommendations to the Board
22         regarding the status of emeritus directors;
23         (7)   establishing and administering an annual assessment
24         procedure relating to the performance of both the Board as a
25         whole and its individual members;
26         (8)   annually reviewing the composition of each committee
27         and presenting recommendations for committee memberships
28
                                            42
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 47 of 137 Page ID #:47




 1         to the Board as needed;
 2

 3         (9)   reviewing the compensation paid to non‐employee
 4         directors for annual retainers (including Board and committee
 5         chairpersons)    and      meeting    fees,   if   any,   and   making
 6         recommendations to the Board for any adjustments; provided
 7         that no member of the Committee will act to fix his or her own
 8         compensation except for uniform compensation to directors for
 9         their services as such;
10         (10) developing and recommending to the Board corporate
11         governance guidelines and other corporate governance policies,
12         and periodically reviewing these guidelines and policies,
13         identifying best practices and recommending any changes to
14         documents, policies and procedures in the Company’s corporate
15         governance framework, including to the Company’s charter and
16         bylaws; and
17      2. In connection with the process of selecting and nominating
18         candidates for election to the Board, the Committee shall review
19         the desired experience, mix of skills and other qualities to assure
20         appropriate Board composition, taking into account the current
21         Board members and the specific needs of the Company and the
22         Board. Among the qualifications to be considered in the
23         selection of candidates, the Committee shall consider the
24         following attributes and criteria of candidates: experience,
25         knowledge, skills, expertise, diversity, personal and professional
26         integrity, character, business judgment, time available in light of
27         other commitments, dedication, independence and such other
28
                                               43
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 48 of 137 Page ID #:48




 1         factors that the Committee considers appropriate so that the
 2         Board includes members, where appropriate, with diverse
 3         backgrounds, skills and experience, including appropriate
 4         financial and other expertise relevant to the business of the
 5         Company. Diversity of race, ethnicity, gender, sexual orientation
 6         and gender identity are factors in evaluating suitable candidates
 7         for Board membership. The Committee will consider diverse
 8         candidates in the pool from which Board nominees are chosen,
 9         including, without limitation, nominees from both corporate
10         positions beyond the executive suite and nontraditional
11         environments.
12         103. With respect to the nominating process to select individuals to
13 serve on the Company’s Board, and the desired characteristics of the Board,

14 the 2020 Proxy stated:

15         Process for Selection and Nomination of Directors
16               In   connection   with   the   process   of   selecting   and
17         nominating candidates for election to the Board, the Nominating
18         and Corporate Governance Committee reviews the desired
19         experience, mix of skills and other qualities to assure
20         appropriate Board composition, taking into account the current
21         Board members and the specific needs of the Company and the
22         Board. Among the qualifications to be considered in the
23         selection of candidates, the Nominating and Corporate
24         Governance Committee considers the experience, knowledge,
25         skills, expertise, diversity, personal and professional integrity,
26         character, business judgment, time available in light of other
27         commitments and dedication of any particular candidate, as
28
                                           44
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 49 of 137 Page ID #:49




 1         well as such candidate’s past or anticipated contributions to the
 2         Board and its committees so that the Board includes members,
 3         where appropriate, with diverse backgrounds, knowledge and
 4         skills relevant to the business of the Company. The charter for
 5         the     Nominating     and   Corporate   Governance   Committee
 6         specifically states that diversity of race, ethnicity, gender,
 7         sexual orientation and gender identity are factors in evaluating
 8         suitable candidates for Board membership.17
 9         104. In reality, Monster has made no real efforts to promote diversity
10 on its Board and among its senior executives. Indeed, in the 2019 and 2020

11 Proxy the word “diversity” only appears two (2) times.          The Board and
12 Compensation Committee has also breached its duty of candor and acted in

13 bad faith by continuing to reward the Company’s executives with increased

14 salaries, bonuses, and long‐term equity compensation notwithstanding the

15 executives’ failure to ensure the Company’s compliance with the law in the

16 areas of sexual harassment and discrimination, and failure to promote and

17 achieve diversity at the Company and on the Board itself.

18         105. As alleged herein, the Board and Compensation Committee
19 have done so by filing Proxy Statements that conceal the fact that the

20 Company’s         executive compensation program places no weight on
21 compliance with the law, maintenance of effective internal controls, and

22 success (or lack thereof) in enforcing the Company’s supposed “zero

23 tolerance” policy regarding sexual harassment and discrimination.

24

25
           17   See Monster 2020 Proxy Statement at pp. 51‐52.
26

27

28
                                            45
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 50 of 137 Page ID #:50




           C.    At All Relevant Times, the Individual Defendants Have Had
 1               Actual Knowledge That, Contrary to Its Public Statements,
                 Monster Was Not Achieving Success with Respect to
 2               Diversity, Inclusion, and the Company’s Supposed Zero
                 Tolerance Policy Regarding Sexual Harassment and
 3               Discrimination
 4         106. Monster, led by its Board, has consistently refused to appoint
 5 Black and minority individuals to the Board and to management positions

 6 within the Company. The Company was called out all the way back in 2009

 7 for its refusal to do so, but has persisted in its intransigence.   Beginning in
 8 2009, some of the Company’s major shareholders, including CALSTRS, the

 9 State of New York, the Connecticut Retirement Plans, and the City of

10 Philadelphia Public Employees Retirement System began calling on

11 Monster to diversify its Board.

12         107. In 2009, CALSTRS and Calvert Investments, a mutual fund
13 company, withdrew a shareholder proposal at Monster Beverage aimed at

14 increasing Board diversity. Monster had agreed to add diversity to the list

15 of factors to be considered by the group of directors nominating new Board

16 candidates.18 While Monster did make that change, its Board is no more

17 diverse now in terms of racial and ethnic diversity than it was eleven years

18 ago.

19         108. In 2009, CALSTRS approached Monster about increasing the
20 diversity of its Board. After the Company agreed to add a formal diversity

21 policy to its nominating committee charter, CALSTRS withdrew a proposal

22 that it was hoping to put to a shareholder vote. But Monster never increased

23
           18
            See Gretchen Morgenson, “Not Walking the Walk on Board
24
   Diversity,” THE NEW YORK TIMES, May 31, 2014, available at
25 https://www.nytimes.com/2014/06/01/business/not‐walking‐the‐walk‐on‐
   board‐diversity.html, last visited Aug. 24, 2020.
26

27

28
                                           46
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 51 of 137 Page ID #:51




 1 diversity on its Board, reflecting bad faith by the Board, which at the time

 2 included Defendants Sacks, Polk, Schlosberg, Selati, and Vidergauz.19

 3 When the New York Times ran an article three years later about Monsters’

 4 failure to change its Nominating & Corporate Governance Committee

 5 charter, Roger Pondel, a Monster spokesman, declined to say why the

 6 company did not use the opportunity for a new board appointment to

 7 increase diversity among its directors.20

 8         109. On January 8, 2015, the Comptroller of the City of New York,
 9 Mr. DiNapoli, issued the following press release:

10         New York State Comptroller Thomas P. DiNapoli today
11         announced that the New York State Common Retirement Fund
12         (Fund) has filed a shareholder proposal with Monster Beverage
13         Corporation calling on the company to report on plans to
14         increase gender and racial diversity on its board. The Fundʹs
15         proposal is co‐sponsored by the Connecticut Retirement Plans
16         and Trust Funds, The City of Philadelphia Public Employees
17         Retirement System and Calvert Investments. The filers hold
18         combined shares of Monster Beverage with an approximate
19         value of $57 million.
20         “It’s unsettling that Monster Beverage has ignored repeated,
21         widespread investor support for increased board diversity,”
22

23         19See Gretchen Morgenson, “Not Walking the Walk on Board
   Diversity,”   THE NEW YORK TIMES, May 31, 2014, available at
24 https://www.nytimes.com/2014/06/01/business/not‐walking‐the‐walk‐on‐

25
   board‐diversity.html, last visited Aug. 24, 2020.
         20 Id.
26

27

28
                                           47
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 52 of 137 Page ID #:52




 1         DiNapoli said. “Company value and board diversity are linked.
 2         Businesses that rely on consumers should be particularly
 3         mindful that their boards should reflect the men and women
 4         who purchase their products. When a board fails to be
 5         responsive to its shareholders, it is often symptomatic of larger,
 6         systemic problems in the company’s governance.”
 7

 8         “For almost six years, Monster Beverage has failed to live up to

 9         its promise of diversifying its Board of Directors,” Connecticut

10         State Treasurer Denise L. Nappier said. “In 2009, in response to

11         investor pressure, it said diversity would be a factor in

12         considering board nominees. It defies belief that the company’s

13         directors have not identified one diverse candidate to serve on

14         the board since then. It is past time for Monster Beverage to

15         follow through on its commitment.”21

16
           110. In 2014, the New York State Retirement Fund submitted a
17
     shareholder proposal for Monsters’ annual shareholder meeting which
18
     called for efforts to increase Board diversity at Monster.     The proposal
19
     stated, among other things, that:
20
           “We believe that diversity, inclusive of gender and race, is an
21
           essential measure of sound governance and a critical attribute to
22
           a well‐functioning board. A growing body of academic research
23

24
           21   Available                                                       at
25 https://www.osc.state.ny.us/press/releases/2015/01/dinapoli‐monster‐
     beverage‐needs‐diversify‐board?redirect=legacy, last visited Aug. 23, 2020.
26

27

28
                                           48
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 53 of 137 Page ID #:53




 1         shows that there is a significant positive relationship between
 2         firm value and the percentage of women and minorities on
 3         boards.      Boardrooms     need      to   respond   to   the   strong
 4         demographic shifts we are seeing in the United States.
 5

 6         BE IT RESOLVED

 7
           That the Board of Directors consistent with their fiduciary duties:
 8

 9         1.        Take every reasonable step to ensure that a wide range
10         of women and minority candidates are in the pool from which
11         Board nominees are chosen;
12

13         2.        Publicly commit itself to a policy of board inclusiveness
14         to ensure that:
15               ∙   A wide range of women and minority candidates is
16                   routinely sought as part of every Board search the
17                   company undertakes;
18               ∙   The Board strives to obtain diverse candidates by
19                   expanding director searches to include nominees from
20                   both corporate positions beyond the executive suite and
21                   non‐traditional environments, including government,
22                   academia, and non‐profit organizations; and
23               ∙   Board composition is reviewed periodically to ensure
24                   that the Board reflects the knowledge, experience,
25                   skills, and diversity required for the Board to fulfill its
26                   duties.
27         3.        To report to shareholders, at reasonable expense and
28
                                            49
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 54 of 137 Page ID #:54




 1         omitting proprietary information, its efforts to encourage
 2         diversified representation on the Board.
 3                  As both employees and consumers, women and minorities
 4         increasingly account for a larger portion of profits and revenues
 5         for many companies;
 6                  Therefore, we believe it is critical for Monster Beverage
 7         Corporation to have a board of directors that reflects the
 8         diversity that exists within its target markets”
 9         111. The Individual Defendants caused Monster to oppose this
10 shareholder proposal, and to cause the Company to include the following

11 statement in the 2014 Proxy:

12         The Company’s Statement in Opposition
13         The Board has carefully considered the Board Diversity
14         Proposal and, for the reasons described below, believes that
15         adopting the Board Diversity Proposal is not in the best
16         interest of the Company or its stockholders.
17         The Board believes that the Company’s existing nominating
18         process is designed to identify the best possible nominees for
19         director, regardless of the nominee’s gender, racial background,
20         religion or ethnicity. The Board acknowledges the benefits of
21         achieving broad diversity throughout the Company, but
22         believes the Board Diversity Proposal could impede its ability to
23         select     the   most   suitable   and   qualified   candidates   for
24         membership on the Board and would impose unnecessary
25         administrative burdens and costs.
26         The Company’s employment policies and practices, including
27         recruitment, promotion and compensation, are guided by the
28
                                              50
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 55 of 137 Page ID #:55




 1         fundamental principle that decisions are made on the basis of
 2         whether the individual’s capabilities and qualifications fit the
 3         Company’s needs and meet the requirements of the position,
 4         without regard to gender, race, religion, ethnicity or other
 5         classification. The Company also applies these policies and
 6         practices to its selection of directors.
 7

 8         When identifying and evaluating candidates for director,
 9         diversity is a part of the overall mix of factors that the Board and
10         the   Nominating      Committee        consider.   The   Nominating
11         Committee seeks individuals who are qualified to be directors
12         based on the candidate’s experience, skills and knowledge of
13         business and management practices. The Board and the
14         Nominating Committee consider diversity broadly to include
15         viewpoint, professional experience, individual characteristics,
16         qualities and skills resulting in the inclusion of naturally
17         varying perspectives among the directors. In addition, the
18         Nominating Committee Charter specifically includes diversity
19         among the factors to be considered when evaluating candidates.
20         The Board and the Nominating Committee also consider
21         whether these capabilities and characteristics will enhance and
22         complement the full Board so that, as a unit, the Board possesses
23         the appropriate skills and experience to oversee the Company’s
24         business and serve the long‐term interests of our stockholders.
25         Finally, the Board and Nominating Committee believe that no
26         single criterion, category or trait, such as gender or minority
27         status, is determinative in obtaining diversity on the Board.
28
                                             51
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 56 of 137 Page ID #:56




 1         The Company’s approach is consistent with amendments the
 2         SEC adopted to its rules governing proxy statement disclosure.
 3         The amendments, which were adopted in December 2009,
 4         require companies to disclose whether, and if so how, their
 5         nominating committees consider diversity in identifying
 6         nominees for director. In its adopting release, the SEC explicitly
 7         acknowledged that companies may define diversity in different
 8         ways. The SEC states:
 9

10         “We recognize that companies may define diversity in various
11         ways, reflecting different perspectives. For instance, some
12         companies may conceptualize diversity expansively to include
13         differences of viewpoint, professional experience, education,
14         skill and other individual qualities and attributes that contribute
15         to board heterogeneity, while others may focus on diversity
16         concepts such as race, gender and national origin. We believe
17         that for purposes of this disclosure requirement, companies
18         should be allowed to define diversity in ways that they consider
19         appropriate. As a result, we have not defined diversity in the
20         amendments.”
21

22         The Board and the Nominating Committee seek qualified

23         candidates for director, and consider diversity as a factor, but

24         believe that the Board Diversity Proposal is unnecessarily

25         restrictive and would not maintain the necessary flexibility in

26         the nominating process to ensure that the most qualified

27         candidates are selected as directors. In addition, the reporting

28
                                           52
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 57 of 137 Page ID #:57




 1         obligations contemplated by the Board Diversity Proposal
 2         would be expensive and time consuming, without any
 3         corresponding benefit to our stockholders. The Board believes
 4         that the Company’s existing nominating process, including the
 5         factors considered by the Nominating Committee in evaluating
 6         director candidates, is the best approach. The imposition on the
 7         nominating process of gender and minority requirements and
 8         affirmative search obligations would undermine the Company’s
 9         holistic    evaluation   of   candidates,   unduly   restrict    the
10         Nominating Committee in the performance of its duties and add
11         administrative burdens and costs, without necessarily resulting
12         in the selection of the best director candidates for the Company.
13

14         For the reasons stated above, the Board believes that instituting
15         the change called for by the Board Diversity Proposal is
16         unnecessary and not in the best interests of our stockholders.
17

18         THE BOARD OF DIRECTORS RECOMMENDS THAT
19         STOCKHOLDERS VOTE “AGAINST” THE ADOPTION OF
20         THE BOARD DIVERSITY PROPOSAL.
21         112. Thus, from at least 2009 to the present, the Individual
22 Defendants have actively opposed proposals from major shareholders of

23 the Company to nominate racial and ethnic minorities to the Board, as well

24 as women.          And they have done so with statements to the effect that
25 Monster Beverage does not consider diversity of race and ethnicity to be

26 important factors, or at least more important factors than other factors,

27 when choosing Board candidates, and that increasing diversity on the Board

28
                                            53
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 58 of 137 Page ID #:58




 1 was “unnecessarily restrictive” and would prevent the Company from

 2 ensuring that “the most qualified candidates are selected as directors.”

 3 These comments obviously reflected a racist attitude by the Individual

 4 Defendants since the implied premise of the statements was that choosing

 5 women and minorities as Board members would necessarily mean passing

 6 over more qualified white candidates.

 7         113. To this day, there are no racial or ethnic minorities on the
 8 Company’s Board and the Defendants’ discriminatory and exclusionary

 9 attitudes persist.

10         114. The lack of diversity at the top at Monster has resulted in
11 economic discrimination.      The pay of the Company’s CEO in fiscal year
12 2020 was 253 times as high as the median pay of all other employees:

13         CEO Pay Ratio:
14
                 Pursuant to Item 402(u) of Regulation S‐K and Section
15
           953(b) of the Dodd‐Frank Wall Street Reform and Consumer
16
           Protection Act, the Company is required to provide the ratio of
17
           the annual total compensation of Mr. Sacks, who has served as
18
           the Company’s Chief Executive Officer since November 1990, to
19
           the annual total compensation of the median employee of the
20
           Company.
21
                 As reported in the Summary Compensation Table, Mr.
22
           Sacks’ annual total compensation for 2019 was $13,982,434. In
23
           accordance with Item 402(u), we are using the same “median
24
           employee” identified in our 2019 and 2018 pay ratio
25
           calculations, as we believe that there has been no change in our
26
           employee population or employee compensation arrangements
27
           that we believe would result in a significant change to our pay
28
                                           54
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 59 of 137 Page ID #:59




 1         ratio disclosure. See our 2019 and 2018 proxy statements for
 2         information regarding the process we utilized to identify our
 3         “median employee.” We then identified and calculated the
 4         elements of this employee’s total compensation for 2019 in
 5         accordance with the requirements of Item 402(c)(2)(x) of
 6         Regulation    S‐K,   resulting   in   a   median   annual   total
 7         compensation of all employees of the Company and its
 8         subsidiaries (other than the Chief Executive Officer) of $55,169.
 9         Based on this information, for 2019, the ratio of the
10         compensation of the Chief Executive Officer to the median
11         annual total compensation of all other employees (other than
12         the Chief Executive Officer) was estimated to be 253:1.22
13         115. The racial pay gap is well‐documented and persistent.
14 According to data from the Economic Policy Institute, Black workers “have

15 been losing ground since 2000, with larger [B]lack‐white wage gaps across

16 the entire distribution of earnings.”23 For example, Black wages at the

17 median in 2019 were only 75.6 percent of white wages, a 3.6 percent

18 increase from 2000, when Black wages at the median were 79.2 percent of

19 white wages.24 Even when looking at wages by education level, Blacks are

20 paid less than whites. Blacks with advanced degrees are paid 82.4 cents for

21 each dollar earned by whites with an advanced degree.

22
           22
            See Monster 2020 Proxy Statement at p. 47.
23       23 See Elise Gould, “State of Working America Wages 2019,” ECONOMIC

24 POLICY        INSTITUTE,      Feb.      20,      2020,     available   at
   https://www.epi.org/publication/swa‐wages‐2019/, last visited August 4,
25 2020.
           24   Id.
26

27

28
                                            55
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 60 of 137 Page ID #:60




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
           116. The practice of asking job applicants for their salary history has

25
     also perpetuated lower compensation for Blacks and minorities.

26

27

28
                                           56
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 61 of 137 Page ID #:61




 1         117. In 2016, Massachusetts enacted the first ban, preventing
 2 employers from asking job candidates about their salary history. Since then

 3 18 other states, as well as many cities, have implemented salary history

 4 bans.25 The goal of these bans is to prevent initial wage disparities from

 5 multiplying as individuals move from one job to another. “Employers

 6 should be hiring and paying potential employees for the experience and

 7 qualifications they have,” said New Jersey Senator Loretta Weinberg in

 8 discussing the law that New Jersey enacted. “Knowing how much they

 9 were paid in the past is irrelevant and often times leads to a cycle of pay

10 inequity. By eliminating inquiries of salary history, we can help curb wage

11 discrimination based not only on gender, but also race, age and other

12 characteristics,” Weinberg added.

13         118. While each state’s bill is slightly different in terms of the scope
14 of employers covered and the explicit intent, the overall goal is to prevent

15 employers      from anchoring salary offers on previous salaries and
16 unintentionally perpetuating the wage gap.

17         119. In a recently released working paper, researchers at Boston
18 University found that, following the implementation of salary history bans

19 (SHB), pay for job switchers increased by 5 percent more than for

20 comparable job changers.26 Moreover, they found even larger benefits for

21 Black and female job switchers, who saw pay increases of 13 percent and 8

22 percent, respectively. “Salary histories appear to account for much of the

23

24         25
            See Shahar Ziv, “Salary History Bans Reduce Racial and Gender Wage
25
   Gaps; Every  CEO Should Use Them,” FORBES, June 23, 2020.
         26 Id.
26

27

28
                                           57
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 62 of 137 Page ID #:62




 1 persistence of residual wage gaps,” the authors note. “For women and

 2 African‐Americans, the pay increases following an SHB represent a sizeable

 3 portion of the residual wage gap measured for job‐changing employees,

 4 suggesting that most of this gap is not related to productivity differences

 5 between workers.27

 6         120. The study’s authors note that wage gaps may not be caused by
 7 individual and overt discrimination, but that “salary histories enable a form

 8 of institutional discrimination. Even if employers do not individually

 9 discriminate, the use of salary histories appears to perpetuate the effects of

10 past discrimination or other group inequities.”28

11         121. With respect to the false statements in Monster’s Proxy
12 Statement about diversity in the Board nomination process, Defendants had

13 actual knowledge of the specific requirements regarding diversity that were

14 required by law to be included in the Company’s Proxy Statements because,

15 after the 2008‐2009 stock market crash, the SEC passed a major set of rules

16 mandating additional proxy disclosures regarding the board nomination

17 process.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23

24
           27 Id.
25
           28 Id.
26

27

28
                                           58
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 63 of 137 Page ID #:63




           D.    Facts Demonstrate the Board Had Knowledge That, Far From
 1               Enforcing the Company’s Supposed “Zero Tolerance” Policy
                 Regarding Sexual Harassment and Discrimination, the
 2               Company Fostered and Condoned a Testosterone‐Charged
                 Culture Which Protected Male Executives Who Engaged in
 3               Rampant Sexual Harassment, While at the Same Time
                 Retaliating Against Female Workers Who Reported
 4               Harassment
 5         122. In reality, contrary to the statements in the Company’s Proxy
 6 Statements and Code of Business and Ethics that diversity is a “tremendous

 7 asset,” Monster Beverage is a company run by white males who

 8 discriminate and demean women and minorities.

 9         123. Monster is best known for aggressively marketing energy drinks
10 to boys and men. “Unleash the Beast” is one slogan. Its hyper‐caffeinated

11 drinks have names like Assault and Maxx. The Company’s scantily clad

12 “Monster Girls” are used to market the Company’s products.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           59
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 64 of 137 Page ID #:64




 1         124. In 2018, five former female employees of Monster Beverage sued
 2 the company over its discriminatory, abusive culture. One of the women

 3 was Sara Rabuse, who worked as a make‐up artist at Monster. She sued

 4 Monster Beverage and one of its executives, Brent Hamilton, who choked

 5 her, bit her thumb, and pulled her hair so violently that clumps of her hair

 6 came out. The two were in Tennessee in 2016 for work on behalf of Monster

 7 at the Country Music Awards.            As an article describing Hamilton’s
 8 disgusting and demeaning conduct noted: “Rabuse had red marks around

 9 her neck from Hamilton trying to strangle her, according to the police

10 report. Her thumb was bloody from where Hamilton bit her. Her nails were

11 broken from fighting him off.”29      Hamilton was arrested, and Rabuse was
12 hospitalized after a hotel guest found her crumpled on the floor of their

13 room.

14         125. Amazingly, for over three years, including even as he awaited a
15 criminal trial for strangling Ms. Rabuse during the business trip in 2016,

16 Brent Hamilton was still allowed to keep his job as the Head of Music

17 Marketing at Monster Energy.         And after he strangled and bit Rabuse,
18 Hamilton continued to sexually harass women at Monster Beverage. It was

19 only after he was caught sending sexually explicit texts to a co‐worker that

20 Hamilton was finally let go in 2019.

21 / / /

22 / / /

23

24
           29See Emily Peck, “5 Women Sue Monster Energy Over Abusive,
25
     Discriminatory Culture,” HUFFINGTON POST, Jan. 23, 2018.
26

27

28
                                           60
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 65 of 137 Page ID #:65




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     DAVIDSON COUNTY COURT -- Brent Hamilton on the night he was arrested
16 in 2016

17

18         126. Monster stood by Hamilton, even after his arrest. Hamilton was

19 allowed to keep his job while Rabuse lost hers. “My impression was they
                                                                              30
20 weren’t taking things seriously. Or my allegations seriously,’ said Rabuse.

21         127. According to the women who have sued Monster Beverage,

22 Brent Hamilton’s conduct was by no means an exception.

23         128. John Kenneally was also allowed to remain a Vice President at

24 Monster despite three women accusing him of bullying, harassment and

25
           30   Id.
26

27

28
                                           61
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 66 of 137 Page ID #:66




 1 retaliation. The women alleged that Kenneally actively undermined their

 2 reputations and forced them out of the Company. The Huffington Post

 3 obtained text messages he sent to one of these women (Paige Zeringue), in

 4 which he described her as a “whore,” made a racially charged comment

 5 about “black dicks,” and used the term “bitch” to refer to both her and

 6 another female employee.31 Zeringue told ABC News that she was initially

 7 in a consensual sexual relationship with her former boss at the Company,

 8 John Kenneally.

 9         129. “I realized very soon that it was absolutely the worst mistake of
10 my life,” Zeringue said.32 She added that she told him she wanted out of

11 the relationship, and angry texts and verbal abuse soon followed. “He

12 would call me names, and things that no one in my life would ever call me,”

13 she said. “He would call me a whore.”

14         130. Another former employee, Fran Pulizzi, told ABC News that she
15 had heard Kenneally call another female employee a “whore.”33          “And it
16 wasnʹt uncommon for him to discuss sexual relations among employees,”

17 Pulizzi added.

18         131. Pulizzi also alleged that she faced unlawful retaliation by
19 Monster executives after she participated in an internal investigation at

20 Monster where she was promised that her comments would be treated

21
           31   See Emily Peck, “5 Women Sue Monster Energy Over Abusive,
22 Discriminatory Culture,” HUFFINGTON POST, Jan. 23, 2018.
           32   See Catherine Thorbecke, “Women Suing Monster Energy Share
23 Stories of Alleged Discrimination, Harassment,” ABC NEWS, Feb. 4, 2018,
     available    at   https://abcnews.go.com/GMA/News/women‐suing‐monster‐
24 energy‐share‐stories‐alleged‐discrimination/story?id=52746025, last visited

25
     Aug. 24, 2020.
          33 Id.
26

27

28
                                           62
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 67 of 137 Page ID #:67




 1 confidentially. Pulizzi alleged in a lawsuit she filed against Monster that

 2 after she had been working at the Company for five years, she was

 3 subjected to hostile and harassing behavior from Kenneally when she

 4 participated in an investigation by HR into another employee’s sexual

 5 harassment complaint.       “I thought for sure they were going to keep my
 6 statements confidential,” Pulizzi said. “When I found out within a few days

 7 that John had been made aware of everything I said, I was in shock.”

 8         132. Pulizzi alleges that Kenneally then began to bully and harass
 9 her at work before ultimately freezing her out. “He refused to talk to me,

10 and our open communication was a key part of my job,” she said. “He

11 refused to work with me, refused to acknowledge me.”34

12         133. Another former employee, Jamie Hogan, argued in court
13 documents filed in August 2017 that her former supervisor at Monster

14 Energy would ʺpublicly insult and berate her for having children.ʺ ʺHe

15 would make comments about, ʹOh, weʹd have to move our meeting so that

16 Jamie could go home at night and see her kids,ʹʺ Hogan told ABC News.35

17 She added that he would also schedule ʺimpromptu meetings.ʺ ʺI didn’t

18 show up because I wasn’t aware of it,ʺ she said. ʺIt just became increasingly

19 difficult to do my job.ʺ

20         134. Hogan said she felt retaliated against after she reported her
21 concerns to the human resources department, and eventually left the

22 Company.

23         135. Moreover, in 2018, a sixth female employee at Monster (Karen
24
           34 Id.
25
           35 Id.
26

27

28
                                           63
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 68 of 137 Page ID #:68




 1 Simmons)           came   forward   with   allegations   of   sexual    harassment,
 2 discrimination, and retaliation. Ms. Simmons, a 50‐year‐old former sales

 3 representative based in Alabama, spent nearly two years with Monster. She

 4 amassed a strong track record, even as she fended off one of her Atlanta‐

 5 based managers, Ted Cook, who hit on her, made comments about her

 6 breasts, tried to get her drunk and invited her more than once for an

 7 “evening nightcap” in his hotel room on work trips.                    According to
 8 Simmons, given the Company’s cultural penchant for partying, drinking

 9 alcohol at Company events was a given. She didn’t drink, and repeatedly

10 rebuffed Cook’s efforts to “get her drunk,” she said. She declined his

11 invitations for a “nightcap” in his hotel room. 36

12         136. “The more Ted drank, the more handsy he got,” Simmons told
13 HuffPost. On one occasion when he asked for a hug, Simmons said she

14 uncomfortably gave him a half‐hug. He wasn’t satisfied, and pulled her in

15 for a do‐over, she said. “He said, ’I felt that,” Simmons said, meaning he

16 could feel the pressure of her breasts on his chest.

17         137. Once Ms. Simmons reported the harassment, she was retaliated
18 against and fired, in violation of the Company’s alleged “zero tolerance”

19 policy. “I knew saying things gets you retaliation,” Simmons later stated.37

20         138. At a dinner in New Orleans that Simmons attended with Cook,
21 Duck and several other male Monster employees, she heard them joking

22

23         36
          See Emily Peck, “Trapped Inside the Monster Energy Frat House,”
24 HUFFINGTON POST, Mar. 29, 2018.

25
           37   Id.
26

27

28
                                              64
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 69 of 137 Page ID #:69




 1 about “having to go to HR classes,” if they misbehaved. “It was just like a

 2 big joke,” Simmons said.

 3         139. Simmons’ last few months at Monster played out like a
 4 corporate gaslighting. In February 2017, less than two months after she had

 5 received a decent performance review from Duck, he asked to meet up with

 6 her in Florida where they had both traveled for business. 38

 7         140. What happened next came as a total shock. Duck showed her a
 8 disciplinary write‐up. The write‐up claimed she was unwilling to leave her

 9 hometown for work. Yet, she was in Florida on a business trip at the time

10 she was given the write‐up. “I was out of town every week,” she said. The

11 writeup also claims that Duck spoke with Simmons in January about these

12 issues. Simmons said the only feedback she got that month came when she

13 downloaded her performance review from the Company’s internal website.

14 Monster provided HuffPost with a copy of the document.

15         141. Dated Dec. 31, 2016, the review judges Simmons’ performance
16 as “Meets Standards,” giving her a 2.14 rating out of 4, and was generally

17 upbeat and positive but is peppered with constructive criticism. “At this

18 point the only thing I can ask Karen to improve on is slowing down,” Duck

19 wrote. “She also needs a little more work on time management.” He called

20 her a “great problem solver,” who sometimes needs help prioritizing, “I

21 have asked her to make sure when she schedules a meeting...to ALWAYS

22 make sure she can do it…”

23         142. In the category of “job knowledge and skill,” Duck gave
24 Simmons a rating of 3 or “exceeds expectations.” As a result, the negative

25
           38   Id.
26

27

28
                                           65
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 70 of 137 Page ID #:70




 1 write‐up baffled Simmons. She cried. “Where is this coming from?” she

 2 asked him. She wanted to understand what she did wrong, so she could fix

 3 things. Duck refused to provide more details. “He said I was making things

 4 worse and to go home and forget about it,” Simmons said.39

 5         143. For about a month‐and‐a‐half after that, Duck, still Simmons’
 6 direct supervisor, did not talk to Simmons. She said he wouldn’t respond to

 7 texts or calls. One thing he apparently did do: update Simmons’ Dec. 31

 8 performance review ― topping the document off with an extremely harsh

 9 “summary paragraph” slamming her for poor performance.              The added
10 paragraph is dated March 3, 2017. The tone of this text is vastly different

11 from the rest of the document. “At this point, Karen has lost the trust of

12 some of her bottlers and needs to ‘fix’ this soon or she will struggle,” Duck

13 wrote. “Karen acts disconnected in meetings and face to face with her Coke

14 partners.”       Duck   used   gender‐coded    words    like   “abrasive”    and
15 “demanding” to describe her demeanor with outside contacts at Coca‐Cola

16 bottlers Simmons worked with.

17         144. Simmons, meanwhile, took her dismissal very hard. She was so
18 embarrassed about being fired that she stopped leaving her home during

19 the day, not wanting anyone in her small Alabama hometown to ask her

20 why she wasn’t working. “The first six months were awful,” she said. “If I

21 needed to go out, I’d go at three or four in the morning or ten or 11 at

22 night.”40

23         145. Because she lost her job, Simmons’ husband, a 68‐year‐old who
24
           39 Id.
25
           40 Id.
26

27

28
                                           66
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 71 of 137 Page ID #:71




 1 supervises utility crews in Tampa, has had to put off his retirement. He had

 2 relocated to Tampa temporarily to make a little extra cash before finishing

 3 his career. Now it’s unclear when he can come home.

 4         146. “This has affected my marriage, my life. It’s been really tough
 5 on my family,” she said, breaking down in tears. Simmons is responsible for

 6 paying college tuition for her 21‐year‐old daughter.

 7         147. The Board was fully aware of all these allegations and failed to
 8 take action to protect the female employees. Even worse, demonstrating

 9 their bad faith, the Director Defendants financially rewarded the male

10 executives who engaged in the wrongdoing and knowingly condoned the

11 Company’s wrongful retaliation against the women who had reported the

12 harassment.

13         148. The Board cannot disavow knowledge of the wrongful
14 harassment and retaliation because the wrongful conduct was publicly

15 reported, beginning in at least 2018.        Moreover, when Ms. Simmons’
16 allegations were publicly reported in 2018, Monster hired a third party to

17 “investigate” the allegations and required the investigator to report directly

18 to the Board:

19         “Monster announced it was hiring a third party to review its
20         human resource policies and procedures. The investigators will
21         report straight to the company’s board of directors.”
22 See Emily Peck, “Trapped Inside the Monster Energy Frat House,”

23 HUFFINGTON POST, Mar. 29, 2018.

24         149. Egregiously, Defendants Sacks and Schlosberg, the two most
25 senior executives at the Company, absolved the Company’s executives of

26 wrongdoing before the third‐party investigator had even begun its work:

27

28
                                           67
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 72 of 137 Page ID #:72




 1         “We are confident that the recent portrayal of the company in
 2         the media is not representative of [our] culture and practices,”
 3         Monster chairman and CEO Rodney Sacks and vice chair and
 4         president Hilton Schlosberg said in a statement. But they added
 5         that “in the context of the allegations made by the women
 6         bringing these lawsuits, we believe it is prudent.”
 7 See Emily Peck, “Trapped Inside the Monster Energy Frat House,”

 8 HUFFINGTON POST, Mar. 29, 2018.

 9         150. In other words, Sacks and Schlosberg, far from keeping an open
10 mind about the investigation that the Board had ordered, stated they were

11 sure the allegations were false and that the Company would be vindicated,

12 but that a kangaroo court would nonetheless be convened. A clearer case of

13 a pre‐ordained result for the investigation could not be imagined. Before

14 the work of the investigator had even begun, the Director Defendants

15 themselves directed Company spokesmen to make statements denigrating

16 the women and calling them “disgruntled former employees.” They also

17 allowed Ms. Simmons’ direct boss to make a public statement to the effect

18 that Ms. Simmons had never complained to him about the wrongful

19 conduct, thus attempting to undermine Ms. Simmons’ allegations from the

20 outset. As reported by the Huffington Post at the time:

21         ● Robert Duck, Simmons’ direct boss who works out of
22         Monster’s office in Florida, also witnessed Cook’s behavior, but
23         told her to brush it off, she said. “He said Ted was harmless, ‘a
24         dirty old man,’” Simmons recalled.
25         ● Through a company spokesman, Duck said Simmons never
26         complained. When reached by phone by HuffPost, he hung up.
27         He did not respond to follow‐up texts. Cook also did not
28
                                           68
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 73 of 137 Page ID #:73




 1         respond to a call, text or LinkedIn message.
 2         ● In public statements at the time, the company painted the
 3         women as disgruntled employees and said that the suits [by the
 4         other five former female employees] were unrelated.
 5         ● Simmons’ former boss Duck, who she said witnessed Cook’s
 6         behavior, is still working at Monster.
 7         151. The Director Defendants not only knew that such conduct was
 8 in flagrant violation of the Company’s alleged “zero tolerance” policy, they

 9 directly participated in the wrongful conduct and retaliation by allowing

10 the women who were harmed to be fired and then publicly denigrated them

11 before the work of the supposedly independent third party (who reported

12 directly to the Board) had even begun.

13         152. The Director Defendants have known at all relevant times that
14 Monster Energy markets its drinks primarily to men using cliched tropes

15 about masculinity. Scantily clad Monster Girls in leather bikini tops serve as

16 brand ambassadors. One beverage is actually called “Assault.” The

17 company has given out Monster branded condoms as a promotional

18 gimmick.

19         153. That toxic male culture translates into policy where sexual
20 harassment is not taken seriously. The Director Defendants are well aware

21 that Monster’s employee guidelines require that managers who observe

22 sexual misconduct must report it. But in Ms. Simmons’ case, her direct boss,

23 Duck, admitted that he observed the harassment of Simmons, but he never

24 informed Monster’s HR department about Cook’s conduct. Duck was never

25 reprimanded for his violation of Company policy; instead, Simmons was

26 retaliated against for reporting the conduct, in compliance with Company

27 policy.

28
                                           69
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 74 of 137 Page ID #:74




 1         154. According to the Huffington Post, as of 2018 only 13 percent of
 2 the Company’s 505‐person U.S. sales team are women. If you include

 3 administrative assistants, the percentage rises to 18 percent female,

 4 according to an internal employee directory from January obtained by

 5 HuffPost. None of the Company’s 11 vice‐presidents in sales are women.

 6         155. Monster said some of the numbers HuffPost obtained were
 7 incorrect, but declined to offer specifics or provide its own data.41

 8         156. Sales is such a male‐dominated department at Monster that at a
 9 2016 national sales meeting in Las Vegas ― even with human resources

10 representatives        in attendance ― a vice‐president told a blatantly
11 misogynistic joke to a packed room, according to three separate accounts

12 from current and former employees.            The joke that the male Monster
13 executive told was as follows: There is an old bull and a young bull on a

14 hill, overlooking a field of cows. Young bull says to the old bull: “Let’s run

15 down there and fuck a cow.” Old bull says, nah: “Let’s walk down there

16 and fuck them all.”42

17         157. The joke was allegedly told to inspire the sales personnel.
18         E.         Background of Additional Disclosures Mandated by the SEC
                      in Proxy Statements Relating to the Process by Which
19                    Individuals Are Nominated to the Boards of Directors of
                      Publicly‐Traded Companies
20
           158. In 2008‐2009, the stock market plunged by over 50% due to
21
     mortgage‐related fraud. The Dow Jones Industrial Average (“DJIA”) hit a
22

23         41
          See Emily Peck, “Trapped Inside the Monster Energy Frat House,”
24 HUFFINGTON POST, Mar. 29, 2018.

25
           42   Id.
26

27

28
                                            70
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 75 of 137 Page ID #:75




 1 market low of 6,469.95 on March 6, 2009, having lost over 54% of its value

 2 since the October 9, 2007 high.      In the ensuring years, the United States
 3 suffered a massive recession.      Many corporations such as Countrywide,
 4 Lehman Brothers, Merrill Lynch, Fannie Mae, Freddie Mac, and American

 5 International Group collapsed or had to be rescued by the government due

 6 to fraud or exposure to the subprime mortgage market. But for a massive

 7 governmental intervention to save companies and inject unprecedented

 8 liquidity into the market, many commentators at the time believe another

 9 great depression would have ensued.

10         159. But before the 2008‐2009 stock market crash, another major stock
11 market crash had occurred in 2001‐2002.         Between 1995 and its peak in
12 March 2000, the Nasdaq Composite stock market index rose 400%, only to

13 fall 78% from its peak by October 2002, giving up all its gains during the

14 bubble. During the “dot.com” crash, many online shopping companies,

15 such as Pets.com, Webvan, and Boo.com, as well as several communication

16 companies, such as Worldcom, NorthPoint Communications, and Global

17 Crossing, failed and shut down. Some companies, such as Cisco, whose

18 stock declined by 86%, and Qualcomm, lost a large portion of their market

19 capitalization but survived. The “Internet bubble” that preceded the crash

20 was fueled by speculation on new Internet companies and by widespread

21 but temporary abandonment by Wall Street and analysts of “traditional”

22 and allegedly “outdated” analytic tools such as price earnings ratios, which

23 supposedly were irrelevant to the new‐fangled dot.com companies, (which

24 of course had no profits, such that ignoring price earnings ratios proved

25 convenient for the analysts touting the companies and the investment banks

26 seeking to profit from bringing the companies public). At the time, there

27 was also a widespread lack of any type of “Chinese wall” between the

28
                                           71
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 76 of 137 Page ID #:76




 1 underwriting and analyst departments at major Wall Street firms.

 2 Securities analysts at brokerage firms were frequently influenced by their

 3 partners at the firm who were making much more money from the

 4 underwriting business and who thus did not want to “alienate” their clients

 5 by having their colleagues write negative analyst reports.

 6         160. When the dot.com bubble burst, it had a major negative effect
 7 on the economy and the value of Americans’ pension funds, retirement

 8 accounts, and investment savings.        In light of these devastating effects,
 9 Congress and the SEC passed major legislation to try to provide additional

10 protection to investors.

11         161. The Sarbanes–Oxley Act of 2002 (Pub.L. 107–204, 116 Stat. 745,
12 enacted July 30, 2002), also known as the “Public Company Accounting

13 Reform and Investor Protection Act” (in the Senate) and “Corporate and

14 Auditing Accountability, Responsibility, and Transparency Act” (in the

15 House) and more commonly called Sarbanes–Oxley or SOX, established

16 new or expanded requirements for all U.S. public company boards,

17 management and public accounting firms. A number of provisions of the

18 Act also apply to privately held companies, such as the willful destruction

19 of evidence to impede a federal investigation.        The bill was enacted to
20 protect investors in light of massive fraud at a number of companies,

21 including Enron and WorldCom.

22         162. Due to Congressional recognition that a company’s Board of
23 Directors and senior management should bear ultimate responsibility for

24 wrongdoing, the Sarbanes‐Oxley Act added responsibilities to a public

25 corporation’s board of directors, added criminal penalties for certain

26 misconduct, and required the SEC to create regulations to define how

27 public corporations are to comply with the law.        In addition, it added a
28
                                           72
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 77 of 137 Page ID #:77




 1 requirement that a company’s CEO and CFO certify a company’s financial

 2 results in Form 10‐Ks and 10‐Qs.

 3         163. In 2003, the SEC passed a final rule aimed at providing
 4 shareholders with additional disclosures in companies’ proxy statements

 5 regarding the persons nominated to serve on Boards of Directors and the

 6 process by which they are nominated.             The final rule was entitled
 7 “Disclosure      Regarding      Nominating     Committee      Functions      and
 8 Communications Between Security Holders and Boards of Directors.” See

 9 17 CFR Parts 228, 229, 240, 249, 270 and 274 [Release Nos. 33‐8340; 34‐48825;

10 IC‐26262; File No. S7‐14‐03].

11         164. In explaining the need for the rule, the SEC stated:
12         The amendments are designed to address the growing concern
13         among security holders over the accountability of corporate
14         directors and the lack of sufficient security holder input into
15         decisions made by the boards of directors of the companies in
16         which they invest. Currently, companies must state whether
17         they have a nominating committee and, if so, must identify the
18         members of the nominating committee, state the number of
19         committee meetings held, and briefly describe the functions
20         performed by such committees. In addition, if a company has a
21         nominating or similar committee, it must state whether the
22         committee considers nominees recommended by security
23         holders and, if so, must describe how security holders may
24         submit recommended nominees. The amendments are designed
25         to build upon existing disclosure requirements to elicit a more
26         detailed discussion of the policies and procedures of nominating
27         committees as well as the means by which security holders can
28
                                           73
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 78 of 137 Page ID #:78




 1         communicate with boards of directors.
 2         165. Six years later, and after the 2008‐2009 stock market crash, the
 3 SEC passed another set of rules mandating additional proxy disclosures

 4 regarding the board nomination process.          At an open meeting held on
 5 December 16, 2009, the SEC approved a set of proposed rules to enhance the

 6 information provided to shareholders in company proxy statements

 7 regarding a number of risk oversight, compensation, board leadership and

 8 composition and other corporate governance matters. The SEC released the

 9 text of the final rules on the same date they were adopted.

10         166. The final rules were proposed in July 2009. However, based on
11 the more than 130 comment letters that the SEC received on the proposals,

12 the final rules reflect a number of changes that result in clearer and more

13 precisely defined, but in some cases broader, disclosure standards than

14 what the SEC had initially proposed. Among the more significant changes

15 from the rule proposals are the following:

16         Director qualifications.     The final rules require disclosure
17         concerning the specific experience, qualifications, attributes or
18         skills of directors and director nominees that led to the
19         conclusion that the person should serve as a director.         The
20         proposed rules would have required this disclosure to, in
21         addition, address how these factors related to directors’ service
22         on board committees.
23         Compensation Practices and Risk Management. The proposed
24         rules would have required disclosure in the Compensation
25         Discussion and Analysis of any compensation policies and
26         compensation practices applicable to employees (whether or not
27         they are executive officers) if they created risks that “may have a
28
                                           74
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 79 of 137 Page ID #:79




 1         material effect” on the company.         The final rule requires
 2         disclosure of employee compensation policies and practices that
 3         create risks only if they “are reasonably likely to have a material
 4         adverse effect on the company.” Further, pursuant to the final
 5         rule, this disclosure will not be part of the Compensation
 6         Discussion and Analysis, but instead will be a new and separate
 7         disclosure requirement.
 8         Diversity Considerations in the Director Nomination Process.
 9         In the rule proposals, the SEC asked whether it should amend
10         its rules to require disclosure of additional factors that a
11         nominating committee considers when selecting someone for a
12         position on the board, such as diversity, and whether it should
13         amend the rules to require additional or different disclosure
14         related to board diversity.      The rules as adopted require
15         disclosure of whether, and if so how, a nominating committee
16         considers diversity in identifying nominees for directors.
17         Moreover, in what may be a regulatory first for disclosure of
18         the inner workings of a board, if a nominating committee has a
19         policy with regard to consideration of diversity, the rules
20         require disclosure of how the policy is implemented, as well as
21         how the nominating committee assesses the effectiveness of the
22         policy.43
23
           43
           See “SEC Adopts Final Rules on Enhanced Proxy Statement Disclosures,”
24
   HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE, Dec. 21, 2009,
25 available at https://corpgov.law.harvard.edu/2009/12/21/sec‐adopts‐final‐
   rules‐on‐enhanced‐proxy‐statement‐disclosures/, last visited July 24, 2020.
26

27

28
                                           75
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 80 of 137 Page ID #:80




 1         167. As this brief history demonstrates, in the wake of the two major
 2 stock market crashes of this century, Congress and the SEC passed

 3 important     laws requiring significant additional responsibilities and
 4 disclosures by corporate boards.

 5         168. These additional Board‐level responsibilities and potential
 6 criminal liability were needed because of the devastating effect corporate

 7 fraud has on the livelihood and retirement savings of Americans.

 8         169. The additional disclosures required in proxy statements
 9 regarding the qualifications and nominating process of persons nominated

10 to serve on Boards of Directors were necessary because, as the ultimate

11 decision‐making      body    of   a   company,   the     Board   bears   ultimate
12 responsibility for corporate decisions.      Congress and the SEC rightfully
13 determined that shareholders needed additional information about the

14 qualifications of director nominees and the process by which a company’s

15 nominating and corporate governance committee identifies and selects

16 persons to serve on corporate boards.

17         170. And beginning in 2009, additional specific disclosures were
18 mandated requiring “disclosure of additional factors that a nominating

19 committee considers when selecting someone for a position on the board,

20 such as diversity, and whether it should amend the rules to require

21 additional or different disclosure related to board diversity. The rules as

22 adopted require disclosure of whether, and if so how, a nominating

23 committee considers diversity in identifying nominees for directors.”

24         171. In passing the 2009 rule, the SEC stated:
25         In the Proposing Release, we also requested comment on
26         whether we should amend our rules to require disclosure of
27         additional factors considered by a nominating committee when
28
                                           76
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 81 of 137 Page ID #:81




 1         selecting someone for a board position, such as board diversity.
 2         A significant number of commenters responded that disclosure
 3         about board diversity was important information to investors.44
 4         Many of these commenters believed that requiring this
 5         disclosure would provide investors with information on
 6         corporate culture and governance practices that would enable
 7         investors to make more informed voting and investment
 8         decisions.45 Commenters also noted that there appears to be a
 9         meaningful relationship between diverse boards and improved
10         corporate financial performance, and that diverse boards can
11         help companies more effectively recruit talent and retain staff.46
12

13         We agree that it is useful for investors to understand how the
14         board considers and addresses diversity, as well as the board’s
15         assessment of the implementation of its diversity policy, if any.
16         Consequently, we are adopting amendments to Item 407(c) of
17         Regulation S‐K to require disclosure of whether, and if so how,
18         a           nominating               committee           considers
19
           44  See, e.g., letters from Board of Directors Network, Boston Common
20 Asset       Management, CalPERS, CalSTRS, Calvert, Council of Urban
     Professionals, Ernst & Young LLP (“E&Y”), Greenlining Institute, Hispanic
21   Association on Corporate Responsibility, Interfaith Center on Corporate
     Responsibility, InterOrganization Network, Latino Business Chamber of
22   Greater Los Angeles, Pax World Management Corporation, Prout Group,
     Inc., RiskMetrics, Sisters of Charity BVM, Sisters of St. Joseph Carondelet,
23   and Trillium Asset Management Corporation.
            45 See, e.g., letters from the Boston Club, Boston Common Asset
24   Management, CalPERS, Pax World Management Corporation, Trillium
25
     Asset Management Corporation, and Social Investment Forum.
            46 See, e.g., letters from Catalyst and the Social Investment Forum.
26

27

28
                                           77
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 82 of 137 Page ID #:82




 1         diversity in identifying nominees for director.47 In addition, if
 2         the nominating committee (or the board) has a policy with
 3         regard to the consideration of diversity in identifying director
 4         nominees, disclosure would be required of how this policy is
 5         implemented, as well as how the nominating committee (or the
 6         board) assesses the effectiveness of its policy.48
 7         172. In further expanding on the importance and materiality to
 8 investors of the new diversity disclosures mandated by the 2009 rule, the

 9 SEC stated:

10         Required disclosure of whether, and if so, how a nominating
11         committee (or the board) considers diversity in connection with
12         identifying and evaluating persons for consideration as
13         nominees for a position on the board of directors may also
14         benefit investors. Board diversity policy is an important factor
15         in the voting decisions of some investors.49 Such investors will
16         directly benefit from diversity policy disclosure to the extent the
17         policy and the manner in which it is implemented is not
18         otherwise clear from observing past and current board
19
           47 See Item 407(c)(2)(vi) of Regulation S‐K. Funds will be subject to the
20
     diversity disclosure requirement of Item 407(c)(2)(vi) of Regulation S‐K
21   under Item 22(b)(15)(ii)(A) of Schedule 14A. See 17 CFR 240.14a‐101, Item
     22(b)(15)(ii)(A).
22         48 See United States Securities & Exchange Commission, Release Nos.

23
     33‐9089; 34‐61175; IC‐29092; File No. S7‐13‐09, Dec. 16, 2009, available at
     https://www.sec.gov/rules/final/2009/33‐9089.pdf, last visited July 25, 2020.
           49 See, e.g., letters from Calvert, Trillium, Boston Common Asset
24
     Management, CII, Florida State Board of Administration, and Sisters of
25   Charity BVM. See also letter from Lissa Lamkin Broome and Thomas Lee
     Hazen.
26

27

28
                                            78
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 83 of 137 Page ID #:83




 1         selections. Although the amendments are not intended to steer
 2         behavior, diversity policy disclosure may also induce beneficial
 3         changes in board composition. A board may determine, in
 4         connection with preparing its disclosure, that it is beneficial to
 5         disclose and follow a policy of seeking diversity. Such a policy
 6         may encourage boards to conduct broader director searches,
 7         evaluating a wider range of candidates and potentially
 8         improving board quality. To the extent that boards branch out
 9         from the set of candidates they would ordinarily consider, they
10         may nominate directors who have fewer existing ties to the
11         board or management and are, consequently, more independent.
12         To the extent that a more independent board is desirable at a
13         particular   company,     the   resulting   increase    in   board
14         independence could potentially improve governance.              In
15         addition, in some companies a policy of increasing board
16         diversity may also improve the board’s decision‐making process
17         by encouraging consideration of a broader range of views.50
18         173. As a result of the 2009 rule enacted by the SEC, Item 407 of
19 Regulation S‐K now requires all companies in their proxy statements to:

20         Describe the nominating committeeʹs process for identifying and
21         evaluating    nominees    for   director,   including    nominees
22         recommended by security holders, and any differences in the
23         manner in which the nominating committee evaluates nominees
24         for director based on whether the nominee is recommended by a
25
           50   Id.
26

27

28
                                           79
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 84 of 137 Page ID #:84




 1         security holder, and whether, and if so how, the nominating
 2         committee (or the board) considers diversity in identifying
 3         nominees for director. If the nominating committee (or the
 4         board) has a policy with regard to the consideration of diversity
 5         in identifying director nominees, describe how this policy is
 6         implemented, as well as how the nominating committee (or the
 7         board) assesses the effectiveness of its policy.51
 8         174. As set forth herein, the Company has not complied with these
 9 requirements in its Proxy Statements and thus has denied its shareholders

10 key, material information about how the Company’s nominating and

11 governance committee considers diversity in identifying nominees for

12 directors.

13         F.      False and Misleading 2019 and 2020 Proxy Statements
                   Approved by the Director Defendants
14
           175. Notwithstanding their knowledge about Monster’s failure to
15
     promote and achieve diversity and its discriminatory hiring and promotion
16
     practices, the Director Defendants caused Monster to issue Proxy
17
     Statements that were materially misleading.
18
           176. The Company’s 2019 Proxy Statement was filed with the SEC on
19
     April 22, 2019 and was approved by Defendants Sacks, Schlosberg, Hall,
20
     Ciaramello, Fayard, Jackson, Pizula, Polk, Selati, and Vidergauz. The 2019
21
     annual meeting was held in California. The members of the Company’s
22
     Nominating and Corporate Governance Committee in 2019 at the time the
23
     2019 Proxy was filed with the SEC and sent to the Company’s shareholders
24

25
           51   See Item 407(c)(2)(vi) of Regulation S‐K, 17 CFR §229.407.
26

27

28
                                              80
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 85 of 137 Page ID #:85




 1 were Directors Selati, Taber, and Epstein.

 2         177. The Company’s 2020 Proxy Statement was filed with the SEC on
 3 April 21, 2020 and was approved by Defendants Sacks, Schlosberg, Hall,

 4 Fayard, Polk, Selati, and Vidergauz.         The members of the Company’s
 5 Nominating and Corporate Governance Committee in 2020 at the time the

 6 2020 Proxy was filed with the SEC and sent to the Company’s shareholders

 7 were Directors Selati, Polk, and Vidergauz.

 8         178. In the 2019 and 2020 Proxy Statements, the Company stated
 9 that:

10         [T]he Nominating and Corporate Governance Committee
11         reviews the desired experience, mix of skills and other qualities
12         to assure appropriate Board composition, taking into account
13         the current Board members and the specific needs of the
14         Company and the Board. Among the qualifications to be
15         considered in the selection of candidates, the Nominating and
16         Corporate Governance Committee considers the experience,
17         knowledge, skills, expertise, diversity, personal and professional
18         integrity, character, business judgment, time available in light of
19         other commitments and dedication of any particular candidate,
20         as well as such candidate’s past or anticipated contributions to
21         the Board and its committees so that the Board includes
22         members,    where   appropriate,     with   diverse   backgrounds,
23         knowledge and skills relevant to the business of the Company.
24         The charter for the Nominating and Corporate Governance
25

26

27

28
                                           81
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 86 of 137 Page ID #:86




 1         Committee specifically states that diversity of race, ethnicity,
 2         gender, sexual orientation and gender identity are factors in
 3         evaluating suitable candidates for Board membership.52
 4         179. These statements were misleading.           The statement that “The
 5 charter       for the Nominating and Corporate Governance Committee
 6 specifically       states that diversity of race, ethnicity, gender, sexual
 7 orientation and gender identity are factors in evaluating suitable

 8 candidates for Board membership” misled shareholders into believing that

 9 the Board considers diversity an important factor in deciding which

10 candidates to nominate for Board seats. In reality, it is not an important

11 factor and the Company is not committed to racial and ethnic diversity on

12 the Board and among the Company’s senior executives. The Company’s

13 affirmative representation that “diversity of race [and] ethnicity” are

14 “factors in evaluating suitable candidates for Board membership” simply

15 cannot be squared with the fact that the Company has never had an African

16 American or other minority Board member.                Moreover, the Company’s
17 repeated statements about the high value that the Company places on

18 diversity in its workforce, including at the senior executive level (“We seek

19 to capture diversity in our candidates, including diversity of gender, race

20 and ethnicity, and veteran status. This applies across the organization,

21 including at the senior management level”) simply cannot be squared with

22 the fact that the Company has no racial or ethnic diversity among its senior

23 executives.

24

25
           52   2018 Proxy at p. 42; 2019 Proxy at p. 45; 2020 Proxy at p. 51‐52.
26

27

28
                                              82
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 87 of 137 Page ID #:87




 1         180. These statements in the 2019 and 2020 Proxy Statements were
 2 also misleading because they suggested that the Governance Committee has

 3 a goal of achieving diversity on the Board by seeking to achieve

 4 representation of diverse persons – i.e., Blacks and other minorities.       In
 5 reality, however, the Governance Committee does not have a goal of

 6 increasing the racial diversity of applicants for Board seats and instead

 7 merely seeks to create a misleading veneer of commitment to diversity.

 8         181. The 2019 and 2020 Proxy Statements were also misleading
 9 because they suggested that the Company was actively seeking to achieve

10 racial and ethnic diversity in its Board membership. Despite stating that the

11 Nominating and Governance Committee considers racial and ethnic

12 diversity when recommending candidates to the Board, the fact remains

13 that Monster has no African Americans on its Board, and that no African

14 American or other minority candidate has been elected to the Monster

15 Board. The undisclosed truth therefore is that Monster has no intention to

16 actually nominate African Americans or other minorities to its Board.

17         182. The false, misleading, and omitted information about diversity
18 was highly material, violated SEC rules governing proxy statements.          In
19 passing the 2009 rule, the SEC stated:

20         In the Proposing Release, we also requested comment on
21         whether we should amend our rules to require disclosure of
22         additional factors considered by a nominating committee when
23         selecting someone for a board position, such as board diversity.
24         A significant number of commenters responded that disclosure
25

26

27

28
                                            83
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 88 of 137 Page ID #:88




 1         about board diversity was important information to investors.53
 2         Many of these commenters believed that requiring this
 3         disclosure would provide investors with information on
 4         corporate culture and governance practices that would enable
 5         investors to make more informed voting and investment
 6         decisions.54 Commenters also noted that there appears to be a
 7         meaningful relationship between diverse boards and improved
 8         corporate financial performance, and that diverse boards can
 9         help companies more effectively recruit talent and retain staff.55
10         We agree that it is useful for investors to understand how the
11         board considers and addresses diversity, as well as the board’s
12         assessment of the implementation of its diversity policy, if any.
13         Consequently, we are adopting amendments to Item 407(c) of
14         Regulation S‐K to require disclosure of whether, and if so how,
15         a nominating committee considers diversity in identifying
16         nominees for director.56 In addition, if the nominating committee
17         53  See, e.g., letters from Board of Directors Network, Boston Common
18   Asset Management, CalPERS, CalSTRS, Calvert, Council of Urban
     Professionals, Ernst & Young LLP (“E&Y”), Greenlining Institute, Hispanic
19   Association on Corporate Responsibility, Interfaith Center on Corporate
     Responsibility, InterOrganization Network, Latino Business Chamber of
20   Greater Los Angeles, Pax World Management Corporation, Prout Group,
     Inc., RiskMetrics, Sisters of Charity BVM, Sisters of St. Joseph Carondelet,
21   and Trillium Asset Management Corporation.
            54 See, e.g., letters from the Boston Club, Boston Common Asset
22   Management, CalPERS, Pax World Management Corporation, Trillium
     Asset Management Corporation, and Social Investment Forum.
23          55 See, e.g., letters from Catalyst and the Social Investment Forum.

24          56 See Item 407(c)(2)(vi) of Regulation S‐K. Funds will be subject to the
     diversity disclosure requirement of Item 407(c)(2)(vi) of Regulation S‐K
25   under Item 22(b)(15)(ii)(A) of Schedule 14A. See 17 CFR 240.14a‐101, Item
     22(b)(15)(ii)(A).
26

27

28
                                           84
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 89 of 137 Page ID #:89




 1         (or the board) has a policy with regard to the consideration of
 2         diversity in identifying director nominees, disclosure would be
 3         required of how this policy is implemented, as well as how the
 4         nominating committee (or the board) assesses the effectiveness
 5         of its policy.57
 6         183. In further expanding on the importance and materiality to
 7 investors of the new diversity disclosures mandated by the 2009 rule, the

 8 SEC stated:

 9         Required disclosure of whether, and if so, how a nominating
10         committee (or the board) considers diversity in connection with
11         identifying and evaluating persons for consideration as
12         nominees for a position on the board of directors may also
13         benefit investors. Board diversity policy is an important factor
14         in the voting decisions of some investors.58 Such investors will
15         directly benefit from diversity policy disclosure to the extent the
16         policy and the manner in which it is implemented is not
17         otherwise clear from observing past and current board
18         selections. Although the amendments are not intended to steer
19         behavior, diversity policy disclosure may also induce beneficial
20         changes in board composition. A board may determine, in
21

22         57
            See United States Securities & Exchange Commission, Release Nos.
   33‐9089;  34‐61175; IC‐29092; File No. S7‐13‐09, Dec. 16, 2009, available at
23 https://www.sec.gov/rules/final/2009/33‐9089.pdf, last visited July 25, 2020.
         58 See, e.g., letters from Calvert, Trillium, Boston Common Asset
24
   Management, CII, Florida State Board of Administration, and Sisters of
25 Charity BVM. See also letter from Lissa Lamkin Broome and Thomas Lee
   Hazen.
26

27

28
                                           85
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 90 of 137 Page ID #:90




 1         connection with preparing its disclosure, that it is beneficial to
 2         disclose and follow a policy of seeking diversity. Such a policy
 3         may encourage boards to conduct broader director searches,
 4         evaluating a wider range of candidates and potentially
 5         improving board quality. To the extent that boards branch out
 6         from the set of candidates they would ordinarily consider, they
 7         may nominate directors who have fewer existing ties to the
 8         board or management and are, consequently, more independent.
 9         To the extent that a more independent board is desirable at a
10         particular   company,     the   resulting   increase    in   board
11         independence could potentially improve governance.              In
12         addition, in some companies a policy of increasing board
13         diversity may also improve the board’s decision making process
14         by encouraging consideration of a broader range of views.59
15         184. As a result of the 2009 rule enacted by the SEC, Item 407 of
16 Regulation S‐K now requires all companies in their proxy statements to:

17         Describe the nominating committeeʹs process for identifying and
18         evaluating    nominees    for   director,   including    nominees
19         recommended by security holders, and any differences in the
20         manner in which the nominating committee evaluates nominees
21         for director based on whether the nominee is recommended by a
22         security holder, and whether, and if so how, the nominating
23         committee (or the board) considers diversity in identifying
24

25
           59   Id.
26

27

28
                                           86
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 91 of 137 Page ID #:91




 1         nominees for director. If the nominating committee (or the
 2         board) has a policy with regard to the consideration of diversity
 3         in identifying director nominees, describe how this policy is
 4         implemented, as well as how the nominating committee (or the
 5         board) assesses the effectiveness of its policy.60
 6         185. The Nominating & Governance Committee at Monster is
 7 responsible for nominating candidates to the Board. The Company’s 2020

 8 Proxy stated that:

 9         [T]he Nominating and Corporate Governance Committee
10         reviews the desired experience, mix of skills and other qualities
11         to assure appropriate Board composition, taking into account
12         the current Board members and the specific needs of the
13         Company and the Board. Among the qualifications to be
14         considered in the selection of candidates, the Nominating and
15         Corporate Governance Committee considers the experience,
16         knowledge, skills, expertise, diversity, personal and professional
17         integrity, character, business judgment, time available in light of
18         other commitments and dedication of any particular candidate,
19         as well as such candidate’s past or anticipated contributions to
20         the Board and its committees so that the Board includes
21         members, where appropriate, with diverse backgrounds,
22         knowledge and skills relevant to the business of the Company.
23         The charter for the Nominating and Corporate Governance
24         Committee specifically states that diversity of race, ethnicity,
25
           60   See Item 407(c)(2)(vi) of Regulation S‐K, 17 CFR §229.407.
26

27

28
                                              87
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 92 of 137 Page ID #:92




 1         gender, sexual orientation and gender identity are factors in
 2         evaluating suitable candidates for Board membership 61
 3         186. At Monster, one of the ways the Company has inhibited and
 4 prevented diverse candidates from being nominated to serve on the Board

 5 is through restrictive and unreasonable provisions that place a high bar on

 6 shareholders’ ability to nominate candidates other than the incumbent

 7 directors. As admitted in the 2020 Proxy:

 8         In 2018, the Board adopted the Proxy Access Bylaw. The Proxy
 9         Access Bylaw permits a stockholder, or a group of up to twenty
10         stockholders, owning three percent or more of the Company’s
11         outstanding Common Stock continuously for at least three
12         years to nominate and include in the Company’s proxy
13         materials. Director nominees consisting of two nominees or
14         twenty percent of the Board, whichever is greater, provided that
15         the      stockholder(s)   and      nominee(s)   comply   with   the
16         requirements of Article 1, Section 16 of our By‐Laws. To be
17         timely for inclusion in the Company’s proxy materials for our
18         2020 annual meeting, pursuant to the Proxy Access Bylaw, the
19         stockholder(s) notice to nominate a Director must be delivered
20         to the Office of the Secretary at the Company’s principal
21         executive offices no earlier than November 24, 2019 and no later
22         than December 24, 2019. The notice must contain the
23         information required by our By‐Laws, and the stockholder(s)
24

25
           61   See 2020 Proxy at p. 51‐52.
26

27

28
                                               88
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 93 of 137 Page ID #:93




 1         and nominee(s) must comply with the information and other
 2         requirements in our By‐Laws relating to the inclusion of
 3         stockholder nominees in our proxy materials.62
 4         187. As this statement indicates, any Monster shareholder wanting to
 5 nominate a new individual to the Board — for example, an African

 6 American individual — has to own 3% of the Company’s stock, or

 7 alternatively somehow get in contact with and convince 19 other

 8 shareholders who collectively own 3% of the Company’s stock to agree to

 9 nominate the individual. The Company’s 2020 Annual Report disclosed

10 that “Holders of record of Common Stock at the close of business on April

11 13, 2020 are entitled to notice of, and to vote at, the Annual Meeting. Each

12 share entitles its holder to one vote. As of the record date, 526,547,394 shares

13 of our Common Stock were issued and outstanding. There are no other

14 outstanding voting securities of the Company.          Thus, 3% of Monster’s
15 shares equates to 15,796,422 shares.”

16         188.   At Monster’s current stock price of approximately $84.54,63 a
17 shareholder would have to own $1,335,429,516 in Monster stock in order to

18 have the right to nominate an African American individual to Monster’s

19 Board. No wonder there are no Blacks on Monster’s Board.

20         189. But the restrictions do not end there. In addition to having to
21 own 3% of Monster’s stock, a shareholder has to have owned the stock

22 “continuously for at least the last three years.”     So, there is a three‐year
23 waiting period even after a person buys Monster stock in order to be able to

24
           62 See 2020 Proxy at p. 11.
25
           63 As of August 28, 2020.
26

27

28
                                           89
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 94 of 137 Page ID #:94




 1 nominate a director to the Board.

 2         190. Monster’s Proxy Statement was also materially misleading
 3 because it contained material omissions: it failed to disclose that the

 4 purpose and effect of its “proxy access” rules, in combination with the

 5 policies of its Nominating & Governance Committee, was to inhibit the

 6 nomination and election of Blacks and minorities to the Board.               These
 7 material omissions would have been material to a shareholder’s decision as

 8 to whether to re‐elect the incumbent directors at the annual meeting. In the

 9 2019 and 2020 Proxy Statements, the reelection of the incumbent directors

10 was Item No. 1.

11         191. In the 2019 and 2020 Proxy, the nominated directors were Sacks,
12 Schlosberg, Hall, Fayard, Polk, Selati, Jackson, Polk, Pizula, and Vidergauz.

13         192. The Proxy Statements were also materially misleading because
14 they failed to disclose that the Company does not have term limits, and that

15 the purpose of the lack of term limits is to entrench the current directors in

16 office and prevent African Americans and minorities from having fair

17 opportunities to be elected to the Board.

18         193. To attempt to justify its racism, Monster’s Board has resisted
19 efforts to appoint new members to its Board by claiming that the

20 individuals who have served on the Board for, in some cases more than a

21 decade, have experience that is valuable to the Company. The Proxy was

22 false and misleading for failing to disclose the lack of term limits and the

23 true reasons and effect of the lack of term limits.

24         194. In reality, longer‐tenured directors do not serve the best
25 interests of the Company, as amply demonstrated by leading academics and

26 professionals in the field of best corporate governance principles. A report

27 by the Harvard Law School Forum on Corporate Governance noted that:

28
                                           90
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 95 of 137 Page ID #:95




 1               Investor respondents to ISS’ 2016–2017 Global Policy
 2         Survey (conducted between Aug. 2, 2016 and Aug. 30, 2016)
 3         were asked which tenure‐related factors — with multiple
 4         answers allowed — would give rise to concern about a board’s
 5         nominating and refreshment processes. Among the 120
 6         institutional investors (one‐third of whom each own or manage
 7         assets in excess of $100 billion) who responded, 68 percent
 8         pointed to a high proportion of directors with long tenure as
 9         cause for concern, 53 percent identified an absence of newly‐
10         appointed independent directors in recent years as a potential
11         problem, and 51 percent flagged lengthy average tenure as
12         problematic. Just 11 percent of the investor respondents said
13         that tenure is not a concern, although even several of those
14         respondents indicated that an absence of newly‐appointed
15         directors is a concern.64
16         195. The Director Defendants’ refusal to adopt director term limits
17 and to appoint new Black and minority members to the Board represents

18 explicit or implicit racism at Monster, and an improper pretext for failing to

19 add Black and minority individuals to the Board.

20         196. The 2019 and 2020 Proxy Statements were also materially
21 misleading because they asked shareholders to vote in favor of executive

22 compensation “say on pay” proposals, but failed to disclose that none of

23 Monster’s     executive compensation decisions take into consideration
24
           64 Available at https://corpgov.law.harvard.edu/2017/02/09/board‐
25
     refreshment‐trends‐at‐sp‐1500‐firms/ (last visited June 21, 2020).
26

27

28
                                           91
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 96 of 137 Page ID #:96




 1 whether the executives have been successful in achieving the Company’s

 2 critical goals of increasing diversity and inclusion at the Company, ensuring

 3 compliance with the law, eliminating legal and reputational risks to the

 4 Company, ensuring compliance with the Company’s internal controls, and

 5 eliminating sexual harassment and discrimination.

 6         197. The 2019 Proxy contained a report from the Compensation
 7 Committee regarding executive compensation and risk management. The

 8 members of the Compensation Committee at the time who issued the report

 9 which was included in the 2019 Proxy were Directors Epstein, Vidergauz,

10 and Selati.     The Proxy stated that “The Compensation Committee has
11 reviewed and discussed with management the Compensation Discussion

12 and Analysis required by Item 402(b) of Regulation S‐K.         Based on such
13 review and discussions, the Compensation Committee recommended to the

14 Board that the Compensation Discussion and Analysis referred to above be

15 included in this proxy statement.”

16         198. The 2019 Proxy stated:
17         PROPOSAL THREE
18         ADVISORY VOTE ON EXECUTIVE COMPENSATION
19         The Dodd‐Frank Wall Street Reform and Consumer Protection
20         Act of 2010 (the “Dodd‐Frank Act”) enables our stockholders to
21         approve, on a non‐binding, advisory basis, the compensation of
22         our Named Executive Officers as disclosed in this proxy
23         statement in accordance with SEC rules.
24         Our executive compensation program for our Named Executive
25         Officers is designed to motivate our executive talent, to reward
26         those individuals fairly over time for achieving performance
27         goals, to retain those individuals who continue to perform at or
28
                                           92
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 97 of 137 Page ID #:97




 1         above the levels that are deemed essential to ensure our long‐
 2         term success and growth and to attract, as needed, individuals
 3         with the skills necessary for us to achieve our business plan. We
 4         believe our compensation policies are designed to reinforce a
 5         sense of ownership and overall entrepreneurial spirit and to link
 6         rewards to measurable corporate and qualitative individual
 7         performance. In addition, the Compensation Committee has
 8         made several key enhancements this year to our compensation
 9         program in response to feedback from stockholders.
10         199. The 2019 Proxy acknowledged that executive compensation
11 decisions were largely based on discretionary, non‐objective factors, but

12 failed to provide a full description of the factors considered (or not

13 considered) by the Compensation Committee. The 2019 Proxy stated:

14
           Compensation Philosophy
15         Our executive compensation program for our Named Executive
16         Officers (“NEOs”), as described in the following pages, is
17         designed to emphasize equity compensation in the form of stock
18         options, restricted stock and/or restricted stock units in addition
19         to cash compensation as a means of motivating and retaining
20         executive talent, rewarding executives fairly over time for
21         performance relative to business plan goals and creating
22         sustainable shareholder value through continued profitable
23         growth. The program is designed to reinforce ownership and
24         overall entrepreneurialism and to link rewards to measurable
25         corporate and qualitative individual performance.              The
26         program, although not formulaic in its approach, is based on
27         long‐standing    principles   that   reward   sustained,   relative
28
                                           93
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 98 of 137 Page ID #:98




 1         outperformance.    When making compensation decisions, the
 2         Company’s performance versus its internal goals and external
 3         benchmarks are considered.      Consideration is also given to
 4         operating performance and shareholder returns, as well as each
 5         NEO’s role in enhancing operating performance and shareholder
 6         returns. In applying these principles, we integrate cash and
 7         equity incentive compensation programs with our short‐ and
 8         long‐term strategic plans in order to align the interests of our
 9         NEOs with the long‐term interests of our stockholders. The
10         Compensation      Committee    annually   evaluates   risks   and
11         rewards associated with the Company’s overall compensation
12         philosophy and structure and does not believe the program
13         promotes excessive risk‐taking.
14         200. With respect to the award of annual bonuses to the Company’s
15 executives, the 2019 Proxy stated that the bonuses were “discretionary” and

16 based on a “qualitative” review of performance, but failed to fully disclose

17 what factors were considered and which were not considered in this

18 qualitative review:

19         We provide incentive compensation to our NEOs partly in the
20         form of a discretionary annual cash bonus based on a
21         qualitative review of individual and company‐wide financial
22         and operational performance, consistent with our emphasis on
23         pay‐for‐performance incentive compensation programs.          The
24         Compensation Committee determines the annual bonuses for
25         Mr. Sacks and Mr. Schlosberg and the Executive Committee
26         (comprised of the Chairman and Chief Executive Officer and the
27         Vice Chairman and President) determines the annual bonuses
28
                                           94
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 99 of 137 Page ID #:99




 1         for the other NEOs.
 2         Consistent with prior years, the 2018 cash bonuses were not
 3         determined in a formulaic manner. In determining 2018 bonus
 4         awards,    our     Compensation       Committee     and     Executive
 5         Committee considered all of our performance achievements and
 6         reviewed various strategic factors, including sales revenues,
 7         high relative profit growth, distribution levels, introduction of
 8         new    products,    corporate   partnerships,     overall   operating
 9         performance, contribution margins, profitability and TSR, which
10         are used as a broad guide of overall performance. We generally
11         utilize annual cash bonuses to reward performance for the time
12         horizon of one year.
13               201. The 2019 Proxy stated the following with respect to
14         the Company’s Long‐Term Incentive equity awards:
15         Long‐Term Incentive Program
16         We believe that long‐term performance is achieved through an
17         ownership culture that encourages superior performance by our
18         NEOs through the use of equity awards and, as a result, the
19         compensation program emphasizes equity awards over cash
20         compensation.      Our equity compensation plans have been
21         established to provide our NEOs with incentives to further
22         align their interests with the interests of our stockholders and
23         such interests are aligned through the granting of options and
24         restricted stock units.    Equity compensation to our NEOs
25         generally vests over three to five years.
26         202. The 2019 Proxy also affirmatively represented that the
27 Compensation Committee carefully considered risk and risk management

28
                                            95
     SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 100 of 137 Page ID #:100




 1 when making compensation decisions:

 2          The   Compensation      Committee     reviews   the   Company’s
 3          compensation practices and discerns the relationship among
 4          risk, risk management and compensation in light of the
 5          Company’s objectives.
 6          203. These statements about executive compensation were false and
 7 misleading. The statements suggested that the Compensation Committee’s

 8 executive compensation decisions took into consideration the best long‐

 9 term interests of the Company, which implied that a review of the

10 executives’ success or lack of success in causing the Company to comply

11 with the law and ensure that the Company was adopting and employing

12 effective internal controls and achieving the Company’s strategic goals,

13 including those of increasing diversity at the Company. In reality, however,

14 those factors were not considered in any way by the Compensation

15 Committee in its qualitative and discretionary analysis of executive

16 compensation.       In fact, upon information and belief, the Compensation
17 Committee’s decisions were based almost 100% on the Company’s financial

18 performance. As a result, the Proxy was false and misleading because it

19 misrepresented       that the Compensation Committee considered risk
20 management when approving executive compensation programs and when

21 approving executive compensation.

22          204. The statement in the 2019 Proxy that “The Compensation
23 Committee annually evaluates risks and rewards associated with the

24 Company’s overall compensation philosophy and structure and does not

25 believe the program promotes excessive risk‐taking” was also false and

26 misleading.      Because the undisclosed truth was that the Compensation
27 Committee did not factor legal compliance and compliance with the

28
                                            96
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 101 of 137 Page ID #:101




 1 Company’s        internal controls into its compensation decisions, the
 2 Company’s executive compensation program necessarily entailed excessive

 3 risks since the Company’s executives were motivated to boost financial

 4 performance at any cost and regardless of legal compliance. The rampant

 5 sexual harassment and lack of diversity at the Company are flagrant and

 6 obvious examples of the results of the Company’s compensation program

 7 lacking any consideration of executives’ success (or lack thereof) in ensuring

 8 legal compliance and ensuring effective internal controls at the Company.

 9 At Monster, even executives like Brent Hamilton who strangled and bit

10 women were allowed to remain in their posts for years after their criminal

11 conduct. Since the Company’s financial performance was the only factor

12 considered by the Compensation Committee, male executives who engaged

13 in this deplorable conduct could still keep their jobs and earn bonuses

14 despite engaging in clearly illegal, unethical, immoral, and disgusting

15 conduct towards women.          The Company even exalted such conduct by
16 naming one of its drinks “Assault.”

17          205. At the 2019 Annual Meeting, the Company only received 64%
18 support for its “Say on Pay” proposal regarding executive compensation – a

19 very low percentage by industry standards.

20          206. In the 2020 Proxy, the Company announced that it had changed
21 its approach to executive compensation from a completely “discretionary”

22 basis to a “formulaic” one:

23          The Compensation Committee’s prior practice was to determine
24          annual incentive payouts on an entirely discretionary basis.
25          Beginning with the 2020 fiscal year, the Compensation
26          Committee transitioned to a formulaic approach, whereby each
27          NEO has a pre‐established target bonus opportunity which will
28
                                            97
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 102 of 137 Page ID #:102




 1          be earned based on pre‐established financial and individual
 2          performance, weighted 75% and 25%, respectively.65
 3          207. The 2020 Proxy further stated:
 4          The key elements of the 2020 annual incentive program are as
 5          follows:
 6          ∙       in March 2020, the Compensation Committee granted the
 7          2020 annual incentive award to the NEOs with a target bonus
 8          opportunity ranging from 50% to 120% of each NEO’s 2020 base
 9          salary (the “2020 Award”);
10          ∙       payouts for the 2020 Award are dependent upon adjusted
11          operating income (75% weighting) and individual performance
12          (25% weighting);
13          ∙       with respect to both the Company’s adjusted operating
14          income and the individual performance components, the payout
15          may range from 0% to 200% of target, and no payout will be
16          earned for performance below a threshold level; and
17          ∙       achievement under either of these components are
18          independent of each other (i.e., a payout can be made under one
19          component even if no payout is made under the other).
20          208. The 2020 Proxy also stated that Monster Beverage had re‐
21 designed its long‐term incentive compensation program:

22          Change #2 ‐ Long‐Term Incentive Re‐Design
23          The Compensation Committee historically made annual grants
24          to our NEOs consisting of a mix of stock options and time‐
25
            65   See 2020 Proxy Statement at p. 21.
26

27

28
                                              98
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 103 of 137 Page ID #:103




 1          vested RSUs for its long‐term incentive program. With the
 2          assistance of F.W. Cook, the Compensation Committee
 3          approved in March 2020 a new ongoing long‐term incentive
 4          program structure for all NEOs consisting of stock options (25%
 5          weighting), time‐vested RSUs (25% weighting) and performance
 6          share units (“PSUs”) (50% weighting). The stock options will
 7          vest ratably over three or five years, subject to continued
 8          service, and will have a 10‐year term. The RSUs will also vest
 9          ratably over three or five years, subject to continued service. The
10          PSUs will cliff vest after three years based on performance
11          achievement versus the pre‐established performance goal,
12          subject to continued service during the period.
13          209. Similar to the 2019 Proxy, the 2020 Proxy Statement contained
14 the following representation:

15          The Compensation Committee annually evaluates risks and
16          rewards associated with the Company’s overall compensation
17          philosophy and structure and does not believe the program
18          promotes excessive risk‐taking.
19          210. The 2020 Proxy also affirmatively represented that the
20 Compensation Committee carefully considered risk and risk management

21 when making compensation decisions:

22          The   Compensation      Committee     reviews     the   Company’s
23          compensation practices and discerns the relationship among
24          risk, risk management and compensation in light of the
25          Company’s objectives.
26          211. This statement was misleading because it led shareholders to
27 believe that the Compensation Committee’s compensation decisions were

28
                                            99
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 104 of 137 Page ID #:104




 1 structured to ensure that the Company’s executives were not incentivized to

 2 take excessive risks that could lead the Company to incur liability and

 3 reputational harm. The Proxy was also misleading because it omitted to

 4 disclose the truth, which is that the Company’s compensation programs for

 5 executives      completely fail to take into consideration risk or risk
 6 management.

 7          212. The 2020 Proxy also stated that the Board is directly responsible
 8 for risk management:

 9          The Board’s Role in Risk Oversight
10          The Board of Directors plays an active role in overseeing and
11          managing the Company’s risks. The full Board and its Executive
12          Committee      regularly   review    the    Company’s     results,
13          performance,    operations,   competitive    position,   business
14          strategy, liquidity, capital resources, product distribution and
15          development, material contingencies and senior personnel, as
16          well as the risks associated with each of these matters. The
17          Board implements its risk oversight function both as a whole
18          and through its standing committees. Certain of the work is
19          delegated to committees, which meet regularly and report back
20          to the full Board. The Compensation Committee reviews the
21          Company’s      compensation     practices   and    discerns   the
22          relationship among risk, risk management and compensation in
23          light of the Company’s objectives. The Audit Committee
24          reviews and discusses with management the risks faced by the
25          Company and the policies, guidelines and process by which
26          management assesses and manages the Company’s risks,
27          including the Company’s major financial risk exposures and risks
28
                                           100
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 105 of 137 Page ID #:105




 1          related to financial statements, the financial reporting process and
 2          accounting and legal matters, as well as the steps management
 3          has taken to monitor and control such exposures. The full Board
 4          also discusses risk throughout the year during meetings in
 5          relation to specific proposed actions including risks related to
 6          cybersecurity and reputation. These processes are designed to
 7          ensure that risks are taken knowingly and purposefully. The Board
 8          believes that its role in oversight of risk management (as well as the
 9          role of the Compensation Committee and the Audit Committee) has
10          not adversely affected its leadership structure or results of operations.
11          213. These statements regarding executive compensation in the 2020
12 Proxy Statement were contained in the Report from the Compensation

13 Committee, whose members at the time (and currently) are Defendants

14 Vidergauz, Selati, and Polk.

15          214. The statement in the 2020 Proxy that “The Compensation
16 Committee annually evaluates risks and rewards associated with the

17 Company’s overall compensation philosophy and structure and does not

18 believe the program promotes excessive risk‐taking” was false and

19 misleading.       Because the undisclosed truth was that the Compensation
20 Committee did not factor legal compliance into its compensation decisions,

21 the Company’s executive compensation program necessarily entailed

22 excessive risks since the Company’s executives were motivated to boost

23 financial performance at any cost and regardless of legal compliance. The

24 rampant sexual harassment and lack of diversity at the Company are

25 flagrant     and obvious examples of the results of the Company’s
26 compensation program lacking any consideration of executives’ success (or

27 lack thereof) in ensuring legal compliance and ensuring effective internal

28
                                               101
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 106 of 137 Page ID #:106




 1 controls at the Company.

 2          215. The members of the Audit Committee at the time the 2020 Proxy
 3 was filed with the SEC and sent to shareholders were Fayard, Pizula, and

 4 Selati. The members in 2019 were Selati, Epstein, Taber and Fayard.

 5          216. The omitted facts, had they been disclosed, would have been
 6 highly material to stockholders’ decisions as to whether to reelect the Board

 7 nominees and vote in favor or against the “say on pay” executive

 8 compensation          proposals.   Ensuring    that   a   company’s    executive
 9 compensation programs do not entail excessive risk taking is critical to

10 shareholders, since excessive risk taking may maximize compensation to

11 the executives yet result in liability to the Company that far exceeds the

12 amount of the compensation paid to the executives. A company’s success

13 (or lack thereof) in achieving diversity and inclusion is also valued very

14 highly by shareholders, including Plaintiff, and the omitted fact that

15 Monster does not include any significant weight (if any) to executives’

16 success or lack thereof in achieving legal compliance and the Company’s

17 diversity goals would have been very important to shareholders’ voting

18 deliberations.

19          217. The false statements and material omissions in the Proxy
20 Statements had their desired effect. At Monster’s annual meetings in 2019

21 and 2020 all the incumbent white directors were reelected. No competing

22 Black or minority candidates made it on the ballot or were elected. The

23 executive compensation “say on pay” proposals were approved.

24          218.   The 2019 and 2020 Proxy Statements were false and misleading
25 because, among other things, they omitted and failed to disclose:

26                 (a)   That the statement in the Proxies that “the
27          Nominating and Corporate Governance Committee considers
28
                                           102
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 107 of 137 Page ID #:107




 1          the experience, knowledge, skills, expertise, diversity, personal
 2          and professional integrity, character, business judgment, time
 3          available in light of other commitments and dedication of any
 4          particular candidate, as well as such candidate’s past or
 5          anticipated contributions to the Board and its committees so that
 6          the Board includes members, where appropriate, with diverse
 7          backgrounds, knowledge and skills relevant to the business of
 8          the Company” was misleading because it suggested that the
 9          Company was actively seeking to achieve racial and ethnic
10          diversity in its Board membership, while the undisclosed reality
11          is that Monster either has no intention to actually nominate such
12          persons to its Board or it engages in efforts to thwart the
13          nomination of such persons and prefers non‐diverse applicants
14          in the pool;
15                (b)      That the Company’s lack of term limits is not due to
16          a desire to retain the experience of the incumbent Director
17          Defendants, but instead to keep minorities off the Board;
18                (c)      That the Company’s failure to disclose its median
19          salary and pay/employment data is due to a desire to conceal
20          existing, known pay disparity at the Company which adversely
21          affects women and minorities;
22                (d)      That   the   Company’s    executive   compensation
23          decisions do not take into consideration in any way the
24          executives’ success or lack thereof in achieving the Company’s
25          diversity and inclusion goals; moreover, that the Company’s
26          stated policies with respect to diversity and anti‐discrimination
27          were not effective and were not being complied with, and that
28
                                             103
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 108 of 137 Page ID #:108




 1          the Company’s executives were retaliating against female
 2          employees such as Jamie Hogan and Fran Pulizzi;
 3                (e)   That the Board’s Nominating and Governance
 4          Committee does not take racial and ethnic diversity into
 5          consideration when nominating Board candidates and instead
 6          simply has attempted to create a false appearance of seeking
 7          diversity among potential Board candidates;
 8                (f)   That Defendants had knowledge that the Company’s
 9          internal controls and systems were inadequate and ineffective to
10          protect women and minorities against discrimination in hiring,
11          promotion, and other critical terms of employment and equal
12          access;
13                (g)   That Defendants failed to maintain appropriate
14          policies, internal controls, and procedures to ensure that the
15          Company’s stated policies with respect to sexual harassment,
16          diversity and inclusion were being complied with;
17                (h)    That the statement in the Proxies that “The
18          Compensation     Committee       annually       evaluates    risks    and
19          rewards associated with the Company’s overall compensation
20          philosophy and structure and does not believe the program
21          promotes excessive risk‐taking” was false and misleading.
22          Because the undisclosed truth was that the Compensation
23          Committee     did    not   factor      legal    compliance     into    its
24          compensation        decisions,      the        Company’s      executive
25          compensation program necessarily entailed excessive risks since
26          the Company’s executives were motivated to boost financial
27          performance at any cost and regardless of legal compliance; and
28
                                             104
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 109 of 137 Page ID #:109




 1                (i)   That   the   Company’s     diversity   and   inclusion
 2          programs were not achieving measurable and actionable results,
 3          and needed substantial improvement.
 4          219. The 2019 and 2020 Proxy Statements harmed the Company by
 5 interfering with the proper governance on its behalf that requires

 6 stockholders’ informed voting regarding directors. As a result of the false or

 7 misleading statements in the Proxies, stockholders voted to reelect all of the

 8 Defendants to the Board in 2019 and 2020.

 9          220. The statements in the 2019 and 2020 Proxy Statements conveyed
10 that the Company’s corporate governance structure was “effective” and

11 provided “oversight of management and Board accountability.” In reality,

12 the Company’s corporate governance structure and defective internal

13 controls allowed senior executives and the Board to sidestep real

14 accountability and instead continue perpetuating the discriminatory

15 practices in hiring practices, and lack of diversity on both the Board and

16 management.

17          221. The 2018 and 2019 Proxies, which contained materially
18 misleading statements and thus deprived shareholders of adequate

19 information necessary to make a reasonably informed decision, caused the

20 Company’s stockholders to reelect all of the Defendants to the Board and

21 approve executive compensation proposals while the Defendants were

22 breaching      their fiduciary duties to the Company and deliberately
23 concealing material information concerning the Company’s discrimination

24 against Black and other minority individuals and its effects on the

25 Company’s business and reputation.

26

27

28
                                           105
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 110 of 137 Page ID #:110




            G.    Monster’s Nominating and Governance Committee Members
 1                Have Repeatedly Breached Their Fiduciary Duties to Ensure
                  Diversity on the Board
 2
            222. The Charter of the Nominating and Governance Committee sets
 3
      forth the duties of the Board members serving on such committee. Among
 4
      those duties, with respect to the nomination of candidates to serve on
 5
      Monster’s Board, are the following:
 6
            In connection with the process of selecting and nominating
 7
            candidates for election to the Board, the Committee shall review
 8
            the desired experience, mix of skills and other qualities to assure
 9
            appropriate Board composition, taking into account the current
10
            Board members and the specific needs of the Company and the
11
            Board. Among the qualifications to be considered in the
12
            selection of candidates, the Committee shall consider the
13
            following attributes and criteria of candidates: experience,
14
            knowledge, skills, expertise, diversity, personal and professional
15
            integrity, character, business judgment, time available in light of
16
            other commitments, dedication, independence and such other
17
            factors that the Committee considers appropriate so that the
18
            Board includes members, where appropriate, with diverse
19
            backgrounds, skills and experience, including appropriate
20
            financial and other expertise relevant to the business of the
21
            Company. Diversity of race, ethnicity, gender, sexual orientation
22
            and gender identity are factors in evaluating suitable candidates
23
            for Board membership. The Committee will consider diverse
24
            candidates in the pool from which Board nominees are chosen,
25

26

27

28
                                            106
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 111 of 137 Page ID #:111




 1          including, without limitation, nominees from both corporate
 2          positions beyond the executive suite and nontraditional
 3          environments.66
 4          223. The members of the Nominating and Governance Committee
 5 (Polk, Selati, and Vidergauz) have breached their fiduciary duties as

 6 directors by failing to fulfill these duties. Rather than causing Monster to

 7 comply with its corporate governance principles, Polk, Selati, and

 8 Vidergauz have caused Monster to merely pay lip service to these

 9 principles. Instead of recommending well‐qualified Black and minority

10 candidates to serve on Monster’s Board, Polk, Selati, and Vidergauz have

11 perpetuated the all‐white Board under the pretext that the existing

12 members’ “experience” and long tenure on the Board is beneficial to

13 Monster.

14          224. Moreover, to entrench themselves and their fellow directors in
15 office, all the Director Defendants have opposed term limits in order to

16 prevent the addition of qualified African Americans and other minorities to

17 the Board.

18          225. At all relevant times, Monster Beverage has had very poor
19 corporate governance principles, as recognized by corporate governance

20 experts.      For example, Censible states the following with respect to
21 Monster’s corporate governance principles:

22          Monster Beverage performs very poorly among its competitors on
23          corporate governance. This score is determined by the company’s
24
            66
             See https://investors.monsterbevcorp.com/static‐files/9aa8b2ab‐c80a‐448b‐
25
      a764‐7263cdb2acf0 , last visited August 19, 2020.
26

27

28
                                            107
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 112 of 137 Page ID #:112




 1            accounting               practices,         executive      pay,         board          organization    and
 2            ownership structure.67
 3            226. As the saying goes, the rich get richer while the poor get poorer.
 4 Serving on Monster’s Board has enriched the already‐rich elites whose

 5 profitable sinecure has been perpetuated by the Defendants’ wrongdoing.

 6 Many qualified Black and minority candidates would enjoy the prestige and

 7 compensation that comes with a position on Monster’s Board.                                                       The
 8 following chart sets forth the compensation earned by outside directors on

 9 Monster’s Board in 2020:

10

11

12

13

14

15

16

17            227.         The following table sets forth the compensation paid to the
18 Company’s directors in fiscal year 2019:

19                                      Fees Earned         Stock        Option        All Other
                    Name                 or Paid in        Awards        Awards       Compensation       Total
                                        Cash ($)(1)        ($)(2)        ($)(3)          ($)(4)           ($)
20
          Benjamin M. Polk                       60,000        164,988            -               -        224,988
          Norman C. Epstein                     100,000        164,988            -               -        264,988
21        Sydney Selati                         102,500        164,988            -               -        267,488
          Harold C. Taber, Jr.                   92,500        164,988            -               -        257,488
22        Mark S. Vidergauz                      87,500        164,988            -               -        252,488
          Mark J. Hall (4)                            -              -    1,148,305       1,011,388      2,159,693
          Kathy N. Waller                        60,000        164,988            -               -        224,988
23        Gary P. Fayard                         70,000        164,988            -               -        234,988

24
              67                 See         https://esg.censible.co/companies/Monster‐Beverage‐
25 environmental‐social‐corporate‐governance‐profile, last visited Aug. 24,
      2020.
26

27

28
                                                                   108
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 113 of 137 Page ID #:113




 1

 2          228. In addition to awarding themselves substantial compensation
 3 for serving on the Board, the Director Defendants lavished the Company’s

 4 executives with the following compensation in fiscal years 2017, 2018, and

 5 2019:

 6

 7

 8

 9

10

11          229. These huge salaries to the Company’s executives have been
12 awarded by the Compensation Committee Directors (Polk, Selati, and

13 Vidergauz) while systematically underpaying minorities and women. The

14 Compensation Committee Defendants have consistently awarded massive

15 pay packages to the Company’s CEOs which dwarf the median pay of the

16 Company’s other employees. The pay of the Company’s CEO in fiscal year

17 2020 was 253 times as high as the median pay of all other employees:

18          Based on this information, for 2019, the ratio of the
19          compensation of the Chief Executive Officer to the median
20          annual total compensation of all other employees (other than the
21          Chief Executive Officer) was estimated to be 253:1.68
22

23

24

25
            68   See Monster 2020 Proxy Statement at p. 47.
26

27

28
                                             109
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 114 of 137 Page ID #:114




            H.      The Director Defendants Breached Their Duties of Loyalty
 1                  and Good Faith by Failing to Ensure the Company’s
                    Compliance with Federal and State Laws Regarding Diversity
 2                  and Anti‐Discrimination
 3          230. The Director Defendants have known for years that Monster has
 4 been violating federal and state laws regarding diversity, equal pay, and

 5 discrimination against women and minorities.

 6          231. Defendants’ knowledge is reflected by the fact that the lawsuits
 7 filed by at least five former female employees allege that: (1) Monster paid

 8 women less than men for the same or similar jobs and refused to provide

 9 stock options to women; and (2) Monster illegally retaliated against

10 numerous women who reported sexual harassment and discrimination by

11 Company executives, in violation of the Company’s own alleged “zero

12 tolerance” policy and federal and state laws making such retaliation illegal.

13          232. As just one of many examples, former employee Jamie Leigh
14 Hogan was discriminated against because she was a woman, was paid less

15 than male workers, and was constructively discharged after reporting the

16 discrimination to Company executives, including David van Winkle, Vice

17 President. Her supervisor, Phil Dietrich, Central Division On‐Premise Food

18 Service Manager, directly discriminated against Hogan because she was a

19 woman and violated federal and state laws by disclosing private details

20 about Hogan’s medical issues and a leave of absence to co‐workers in an

21 effort to embarrass and undermine Hogan. When Hogan filed a complaint

22 with the Company’s Human Resources department, the department

23 disclosed Hogan’s complaints to Dietrich in violation of Company policy.69

24
            69   See Hogan v. Monster Energy Company, Case No. 17‐cv‐02156 (N.D.
25
      Texas).
26

27

28
                                           110
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 115 of 137 Page ID #:115




 1 To avoid public disclosure of further facts regarding the Company’s

 2 wrongdoing, Monster forced Hogan to arbitrate her claims and insisted

 3 upon the sealing of all further information.

 4          233. The Director Defendants continued to approve the Company’s
 5 policy of mandating arbitration of female employees’ claims of sexual

 6 harassment       and discrimination in order to keep this and similar
 7 wrongdoing concealed and shielded from public inquiry. This represented

 8 a breach of the Director Defendants’ fiduciary duty of loyalty and good

 9 faith, since the mandatory arbitration policy, coupled with mandatory

10 confidentiality provisions which preclude female employees from publicly

11 reporting the wrongdoing, allowed the male executives such as Kenneally

12 and Dietrich and many others to persist in their disgusting, demeaning

13 misconduct towards women, thereby exposing the Company to liability,

14 materially harming its reputation, and causing severe emotional distress

15 and economic harm to a key element of the Company’s workforce – female

16 employees.

17          234. The Director Defendants knew that Monster had not corrected
18 these problems with respect to rampant, long‐standing, and egregious

19 sexual harassment and discrimination of women, fair and equitable pay to

20 women and minorities, unlawful retaliation and violation of Company HR

21 policies, and lack of adequate internal controls at Monster regarding these

22 issues.

23          235. In their efforts to avoid detailed disclosures that would shed
24 light of the true extent of pay inequity at Monster afflicting African

25 Americans and minorities, the Director Defendants continue to refuse to

26 publish unadjusted median gender/racial pay information which is industry

27 best practices and standards.

28
                                           111
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 116 of 137 Page ID #:116




 1          236. Monster has refused to publish annual diversity reports, thus
 2 enabling the Company to attempt to hide the lack of diversity. The Director

 3 Defendants were aware of this and were complicit in these acts, thus

 4 demonstrating their scienter about Monster’s failure to ensure diversity and

 5 failure to pay minorities equal pay.

 6          I.     The Unjust Compensation Awarded to Defendants Sacks and
                   Schlosberg
 7
            237. Defendants Sacks and Schlosberg received unjust compensation
 8
      and/or compensation and payments that were higher due to Defendants’
 9
      wrongdoing and because the Company was more profitable by paying
10
      women, Blacks and minorities less.
11
            238. Much of the information about the exact amount of the unjust
12
      payments is not publicly available, and has been fraudulently concealed by
13
      Defendants. As a result, Plaintiff requires discovery in order to properly
14
      allege the full extent and details of Defendants’ wrongdoing.
15
            239. However, at a minimum, based on publicly available
16
      information, Defendants Sacks and Schlosberg have received substantial
17
      unjust compensation during the time the wrongdoing has occurred and
18
      persisted.
19
            240. Defendants’ receipt of this compensation during the relevant
20
      time period was unjust in light of their direct participation in the wrongful
21
      conduct alleged herein, which constituted bad faith and disloyal conduct.
22
      Defendants’ receipt of such compensation while knowingly or recklessly
23
      breaching their fiduciary duties to the Company constitutes unjust
24
      compensation that should be recouped by Monster.
25
            241. The tables set forth supra provide some additional information
26
      about some of Defendants’ compensation during part of the relevant time
27
      period (i.e., 2018‐2020).
28
                                           112
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 117 of 137 Page ID #:117




 1          242. In fiscal year 2018, the Company paid its CEO Sacks total
 2 compensation of $13,914,931.        In fiscal year 2019, the Company paid its
 3 CFO, COO, and President, Hilton H. Schlosberg, $13,939,299.

 4          243. And the lack of diversity at the top at Monster has resulted in
 5 economic discrimination.       Defendants’ compensation during the relevant
 6 period was also unjust because it significantly exceeded the average

 7 employees’ pay, as disclosed by the Company in its Proxy. In fiscal year

 8 2018, Defendant Sack’s pay ratio was 253:1, as reported in the Proxy:

 9
                  As reported in the Summary Compensation Table, Mr.
10
            Sacks’ annual total compensation for 2019 was $13,982,434. In
11
            accordance with Item 402(u), we are using the same “median
12
            employee” identified in our 2019 and 2018 pay ratio
13
            calculations, as we believe that there has been no change in our
14
            employee population or employee compensation arrangements
15
            that we believe would result in a significant change to our pay
16
            ratio disclosure. See our 2019 and 2018 proxy statements for
17
            information regarding the process we utilized to identify our
18
            “median employee.” We then identified and calculated the
19
            elements of this employee’s total compensation for 2019 in
20
            accordance with the requirements of Item 402(c)(2)(x) of
21
            Regulation    S‐K,   resulting   in    a   median   annual   total
22
            compensation of all employees of the Company and its
23
            subsidiaries (other than the Chief Executive Officer) of $55,169.
24
            Based on this information, for 2019, the ratio of the
25

26

27

28
                                             113
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 118 of 137 Page ID #:118




 1          compensation of the Chief Executive Officer to the median
 2          annual total compensation of all other employees (other than
 3          the Chief Executive Officer) was estimated to be 253:1.70
 4

 5
            244. Instead of acknowledging the problem and demanding change,

 6
      Monster has instead issued false statements claiming success in achieving

 7
      diversity and inclusion.

 8
            245. If Defendant Sacks’ 2019 pay was more than 253 times the

 9
      median employees’ compensation, then it was an even higher multiple of

10
      the median pay of Black and minority employees if Monster paid such

11
      employees less than other employees for similar jobs.

12
            246. When viewed in light of these facts, Defendants’ compensation

13
      was unjust under equitable principles.

14
            247. Defendants’ compensation detailed herein was unjust and

15
      should be disgorged or returned by them because they acted in bad faith

16
      and in a disloyal manner by virtue of the conduct alleged in this complaint.

17      VIII. THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES
18
            248. The Company has suffered significant harm and damages due

19
      to Defendants’ wrongdoing and breaches of duties.

20
            249. As a direct and proximate result of the Individual Defendants’

21
      conduct, the Company has expended and will continue to expend

22
      significant sums of money. Such expenditures include, but are not limited

23
      to, the amounts paid to outside lawyers, accountants, and investigators in

24
      connection with internal and external investigations into issues pertaining

25
            70   See Monster 2020 Proxy Statement at p. 47.
26

27

28
                                             114
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 119 of 137 Page ID #:119




 1 to the lack of diversity at Monster, discrimination lawsuits, harassment

 2 claims, wrongful termination lawsuits, and lack of pay equity claims.

 3            250. Moreover,     Monster’s   reputation,   goodwill,   and   market
 4 capitalization have been harmed as a result of the Individual Defendants’

 5 misconduct.

 6            251. Further, as a direct and proximate result of the Individual
 7 Defendants’ actions, Monster has expended, and will continue to expend,

 8 significant sums of money. Such expenditures include, but are not limited

 9 to:

10                 (a)   costs incurred from having to hire new employees,
11            as employees have quit in protest over Defendants’ misconduct
12            and the discriminatory practices employed by Monster;
13                 (b)   costs   incurred    from   defending    and    paying
14            settlements in discrimination lawsuits, since the Individual
15            Defendants’ wrongdoing caused discrimination to proliferate at
16            Monster;
17                 (c)   loss of reputation; and
18                 (d)   costs incurred from compensation and benefits paid
19            to the Individual Defendants who have breached their duties to
20            Monster.
21
        IX.     DEMAND FUTILITY
22            252. Plaintiff brings this action derivatively in the right and for the
23 benefit of Monster to redress injuries suffered, and to be suffered, by

24 Monster and its stockholders as a direct result of the Defendants’ violations

25 of federal securities laws and breaches of fiduciary duty.

26            253. Monster is named as a nominal defendant solely in a derivative
27 capacity.

28
                                             115
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 120 of 137 Page ID #:120




 1          254. This is not a collusive action to confer jurisdiction on this Court
 2 that it would not otherwise have.

 3          255. At the time this action was commenced, Monster’s Board
 4 consisted of the following 10 members: Defendants Ciaramello, Fayard,

 5 Hall, Jackson, Pizula, Polk, Sacks, Schlosberg, Selati, and Vidergauz.

 6          256. Plaintiff has not made any demand on Monster to institute this
 7 action because such a demand would be a futile, wasteful, and useless act.

 8          257. Under Delaware law, demand is futile if a majority of the
 9 directors are either interested in or not independent of a person interested

10 in the claims asserted.       Further, where a board is made up of an even
11 number of directors, a majority of directors is considered to be half the

12 Board.        Because Monster’s Board is currently comprised of ten (10)
13 directors, Plaintiff need only allege that demand is futile as to five (5) of the

14 current Board members.

15          A.    Demand on the Board is Excused as Futile
16          258. The challenged misconduct at the heart of this case involves the
17 direct facilitation of illegal activity, including the Board knowingly and/or

18 consciously presiding over the Company’s discrimination and retaliation

19 against women, Blacks and other minorities at Monster. In their capacity as

20 corporate       directors,   the   Board     members   affirmatively   adopted,
21 implemented, and/or condoned a business strategy based on Monster’s

22 deliberate and widespread violations of law. The Board members cannot

23 plausibly claim ignorance concerning these wide‐ranging compliance

24 failures. Indeed, the Board was specifically and uniquely accountable and

25 responsible for the compliance failures discussed herein given that the

26 Board was repeatedly made aware of the Company’s failed internal controls

27 and failure to comply with regulations. The Company’s Proxy Statements

28
                                              116
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 121 of 137 Page ID #:121




 1 challenged in this case admit that the Defendants – the Company’s Board of

 2 Directors – is directly responsible for risk oversight.

 3          259. Indeed, the lack of diversity challenged by this lawsuit pertains
 4 to the Board itself, which does not contain a single African American

 5 individual.      Moreover, when the Company hired an outside firm to
 6 investigate the wrongful termination of female employees who had been

 7 fired for reporting sexual harassment by male executives at the Company,

 8 the Board instructed the firm to report directly to it.           But before the
 9 investigation had even begun, the Board caused the Company to issue

10 statements to the effect that the former female employees at the Company

11 were merely “disgruntled employees” and that the Board was sure the

12 Company would be vindicated in the investigation. The Board thus acted

13 in bad faith and is directly responsible for the wrongful conduct, including

14 the establishment of a bogus investigation where the result was dictated by

15 the Board from the outset. All Board members are thus interested in the

16 conduct alleged herein; they are alleged to have acted in bad faith and

17 therefore are not independent or disinterested. Their conduct represents a

18 breach of the duty of loyalty, which cannot be indemnified by the

19 Company.        All Board members therefore face a substantial likelihood of
20 liability.

21          260. Defendants Ciaramello, Fayard, Hall, Jackson, Pizula, Polk,
22 Sacks, Schlosberg, Selati, and Vidergauz also all knew that the Company’s

23 Board composition was required to reflect the benefits of diversity,

24 including diversity as to race and ethnicity.

25          261. Despite    having    actual   knowledge     of   this   requirement,
26 Defendants       Ciaramello, Fayard, Hall, Jackson, Pizula, Polk, Sacks,
27 Schlosberg, Selati, and Vidergauz all knew that, year after year, Monster did

28
                                           117
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 122 of 137 Page ID #:122




 1 not choose any racially or ethnically diverse candidates to be Board

 2 members.

 3          262. Rather than undertake their duty to investigate all complaints
 4 and concerns related to the wrongdoing at the Company and the

 5 Company’s highly deficient internal controls, the Board took action to

 6 conceal the wrongdoing and make misrepresentations about the matters in

 7 the Company’s public filings.         Such conduct in the face of information
 8 evidencing the systematic violations of applicable laws and regulations is

 9 not a legally protected business decision and such conduct can in no way be

10 considered a valid exercise of business judgment. A derivative claim to

11 recoup damages for harm caused to the Company by pervasive unlawful

12 activity represents a challenge to conduct that is outside the scope of

13 appropriate business judgment — conduct for which the Individual

14 Defendants should face potential personal liability. As such, the protections

15 of the “business judgment rule” do not extend to such malfeasance. Nor can

16 such malfeasance ever involve the “good faith” exercise of directorial

17 authority. Accordingly, any demand on the Board to initiate this action

18 would be futile.

19          B.    Demand Is Excused Because a Majority of the Director
                  Defendants is Either Not Independent or is Conflicted
20                Because These Defendants Face a Substantial Likelihood of
                  Liability Arising from Their Misconduct
21
            263. Even if knowingly presiding over illegal conduct somehow falls
22
      within the ambit of the business judgment rule (which it does not), demand
23
      is also futile and excused because a majority of the members of the Board
24
      are not disinterested or independent and cannot, therefore, properly
25
      consider any demand.
26
            264. As an initial matter, the Board has conceded in the Company’s
27
      SEC filings, including its April 21, 2020 proxy statement, that Sacks and
28
                                           118
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 123 of 137 Page ID #:123




 1 Schlosberg are not independent directors of the Company. Specifically,

 2 Sacks is not independent and faces a substantial likelihood of liability

 3 because his principal occupation is serving as the Company’s Chief

 4 Executive Officer.      Schlosberg is not independent and faces a substantial
 5 likelihood of liability because his principal occupation is serving as the

 6 Company’s Chief Operating Officer.             Moreover, a significant portion of
 7 Sacks’ and Schlosberg’s compensation is incentive‐based, which means that

 8 they were personally incentivized to perpetuate misconduct (such as that

 9 described herein) that artificially inflates the performance of the Company.

10 As Monster executives, they had exposure to and knowledge of the

11 wrongdoing alleged, including any “red flags.” Sacks and Schlosberg

12 cannot realistically distance themselves from the misconduct alleged herein.

13 Sacks and Schlosberg are therefore incapable of impartially considering a

14 demand to commence this action.

15          265. Furthermore, Defendants Fayard, Pizula, and Selati have all
16 been members of the Audit Committee during the relevant period, and are

17 conflicted from considering a demand because they each face a substantial

18 likelihood of liability as a result of their conduct on the committee.         As
19 stated in the 2020 Proxy Statement, “the Audit Committee assists the Board

20 of Directors in fulfilling its oversight responsibilities with respect to:

21          ∙   the integrity of the Company’s financial statements;
22          ∙   the Company’s systems of internal controls regarding finance
23          and accounting as established by management;
24          ∙ the qualifications and independence of the independent
25          registered public accounting firm;
26          ∙   the performance of the Company’s independent registered
27          public accounting firm;
28
                                            119
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 124 of 137 Page ID #:124




 1          ∙    the Company’s auditing, accounting and financial reporting
 2          processes generally; and
 3          ∙    compliance with the Company’s ethical standards for senior
 4          financial officers and all personnel.”
 5          266.     In accordance with its charter, the Audit Committee also
 6 reviews the Company’s policies and practices with respect to the financial

 7 reporting and control aspects of risk management, and must review the

 8 status of risk oversight activities performed by the Board and its other

 9 committees.

10          267. As members of the Audit Committee, Defendants Fayard,
11 Pizula, and Selati violated their fiduciary duties to act in good faith to

12 address the pervasive legal violations discussed herein, including the

13 rampant sexual harassment and discrimination against female employees,

14 the unlawful retaliation against female employees who complained about

15 the harassment, and false statement approved by the Board regarding

16 diversity and inclusion at the Company.           Accordingly, Defendants Fayard,
17 Pizula, and Selati face a substantial likelihood of liability and cannot

18 impartially consider a demand. Therefore, demand is excused with respect

19 to these defendants.

20          268. Furthermore, the Director Defendants were on the Board during
21 the relevant period, and thus were exposed to and had knowledge of the

22 “red         flags”   alleged   herein   regarding   unlawful   harassment     and
23 discrimination and failure to abide by the Company’s stated policies to

24 promote diversity. The directors’ inaction in the face of red flags subjects

25 them to a substantial likelihood of liability for their conduct and, therefore,

26 demand is excused.

27          269. The Board is likewise conflicted from and unable to pursue
28
                                              120
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 125 of 137 Page ID #:125




 1 Monster’s claims against members of the Company’s management,

 2 including Defendants Sacks and Schlosberg. Any effort to prosecute such

 3 claims against these Defendants for their direct roles in implementing a

 4 business strategy designed to ignore or otherwise circumvent federal and

 5 state laws prohibiting discrimination would necessarily expose the Board’s

 6 own culpability for the very same conduct. In other words, given that the

 7 Board had been on notice of the wrongdoing, any effort by the Board to

 8 hold Defendants liable would surely lead these executives to defend on the

 9 ground that their own conduct was consistent with Monster’s corporate

10 policy and practice, as established by and known to the Board.

11          C.     The Entire Board Faces a Substantial Likelihood of Liability
                   for Failure to Discharge Their Oversight Obligations in Good
12                 Faith
13          270.   Under Delaware law and Monster’s Corporate Governance
14 Principles, the Board, as the Company’s highest decision‐making body, is

15 charged with ensuring that processes are in place for ensuring legal and

16 regulatory compliance. This is particularly true when such compliance

17 concerns a core operation of the Company such as its employment practices.

18 Here, the misconduct alleged was pervasive, took place over many years,

19 and      involved the Company’s core business operations since the
20 employment practices affected all Company operations. Organized and

21 long‐running violations of the law do not result from an isolated failure of

22 oversight. The entire Board was obligated to oversee the Company’s risk,

23 including potential liability for Monster’s violations of federal and state

24 laws regarding sexual harassment and discrimination. At the very least, the

25 Director Defendants consciously turned a blind eye to these pervasive

26 violations of law, creating a substantial likelihood of liability. Accordingly,

27 demand is excused.

28
                                           121
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 126 of 137 Page ID #:126




 1           271. All of the Board’s directors, at the time this action was initiated,
 2 failed to act in the face of known duties. Indeed, as explained herein, they

 3 were presented with — but consciously ignored (and/or perpetuated) —

 4 substantial “red flag” warnings that Monster was discriminating against

 5 women, Blacks and other minorities with respect to hiring, promotion, and

 6 evaluation of Board candidates. The Board also knew that the Company’s

 7 workforce has consistently only had a very small percentage of African

 8 American workers, and no African Americans in leadership positions. The

 9 Board was also aware of other systematic gender discrimination at Monster,

10 as reflected in at least five (5) lawsuits filed against the Company by former

11 female employees detailing disgusting and abusive behavior toward

12 women by male executives.

13           272. These and other wrongful acts have caused and will continue to
14 cause the Company to be subjected to significant potential fines and

15 penalties, and numerous lawsuits. They have also resulted in severe harm

16 to the Company’s business reputation. Since the wrongdoing and harm

17 alleged in this Complaint flows directly from the Board’s conscious decision

18 to permit the sustained and systemic violations of law in question, the

19 Director Defendants are incapable of exercising the independent judgment

20 required to determine whether the initiation of an action against the

21 Defendants is appropriate.

22      X.     CAUSES OF ACTION
23                                    COUNT I
                               Breach of Fiduciary Duty
24
                   Against All Individual Defendants and Does 1–10
25
             273. Plaintiff incorporates by reference and realleges each and every
26
      allegation contained above, as though fully set forth herein.
27
             274. The Individual Defendants and Does 1–10 owed and owe the
28
                                            122
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 127 of 137 Page ID #:127




 1 Company fiduciary obligations. By reason of their fiduciary relationships,

 2 the Individual Defendants owed and owe the Company the highest

 3 obligation of good faith, fair dealing, loyalty, and due care.

 4          275. The Individual Defendants and Does 1–10, and each of them, as
 5 a result of the facts alleged herein, violated and breached their fiduciary

 6 duties of candor, good faith, and loyalty.

 7          276. As a direct and proximate result of the Individual Defendants’
 8 and Does 1–10’s breaches of their fiduciary obligations, the Company has

 9 sustained significant damages, as alleged herein.           As a result of the
10 misconduct alleged herein, Defendants are liable to the Company.

11
                                      COUNT II
12                  Aiding and Abetting Breach of Fiduciary Duty
13                 Against All Individual Defendants and Does 1–10
14          277. Plaintiff incorporates by reference and re‐alleges each of the
15 preceding paragraphs as if fully set forth herein.

16          278. Each of the Individual Defendants aided and abetted the other
17 Individual Defendants in breaching their fiduciary duties owed to the

18 Company.

19          279. The Individual Defendants owed the Company certain fiduciary
20 duties as fully set out herein. By committing the acts alleged herein, the

21 Individual Defendants breached their fiduciary duties owed to the

22 Company.

23          280. Each of the Individual Defendants colluded in or aided and
24 abetted the other Individual Defendants’ breaches of fiduciary duties, and

25 actively and knowingly participated in the other Individual Defendants’

26 breaches of fiduciary duties. Each of the Individual Defendants knew about

27 or recklessly disregarded the other Individual Defendants’ breaches of

28
                                           123
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 128 of 137 Page ID #:128




 1 fiduciary duty, which were and are continuing, as set forth in particularity

 2 herein.

 3          281. The Company was injured as a direct and proximate result of
 4 the aforementioned acts.

 5                                    COUNT III
                                   Abuse of Control
 6
                                 Against all Defendants
 7
            282. Plaintiff incorporates by reference and realleges each and every
 8
      allegation contained above, as though fully set forth herein.
 9
            283. By virtue of their positions and financial holdings at Monster,
10
      the Director Defendants exercised control over Monster and its operations,
11
      and owed duties as controlling persons to Monster not to use their positions
12
      of control for their own personal interests and contrary to Monster’s
13
      interests.
14
            284. Defendants’ conduct alleged herein constitutes an abuse of their
15
      ability to control and influence the Company, for which they are legally
16
      responsible.
17
            285. As a result of Defendants’ abuse of control, the Company has
18
      sustained and will continue to sustain damages and injuries for which it has
19
      no adequate remedy at law.
20                                       COUNT IV
21                                   Unjust Enrichment
22
                      Against All Individual Defendants and Does 1–10

23
            286. Plaintiff incorporates by reference and realleges each and every

24
      allegation contained above as though fully set forth herein.

25
            287. By their wrongful acts and omissions, the Individual Defendants

26
      were unjustly enriched at the expense of, and to the detriment of, the

27
      Company.

28
                                           124
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 129 of 137 Page ID #:129




 1          288. During the Relevant Period, the Individual Defendants either
 2 received annual stipends, bonuses, stock options, or similar compensation

 3 from the Company that was tied to the financial performance of the

 4 Company or received compensation that was unjust in light of the

 5 Individual Defendants’ bad faith conduct.

 6          289. Plaintiff, as shareholder and representative of the Company,
 7 seeks restitution from the Individual Defendants and seeks an order from

 8 this Court disgorging all profits, benefits, and other compensation,

 9 including any performance‐based compensation, obtained by the Individual

10 Defendants due to their wrongful conduct and breach of their fiduciary

11 duties.

12          290. Plaintiff, on behalf of the Company, has no adequate remedy at
13 law.

14                                    COUNT V
          Violation of Section 14(a) of the Exchange Act and SEC Rule 14a‐9
15
                           Against All Director Defendants
16
            291. Plaintiff incorporates by reference and re‐alleges each allegation
17
      contained above, as though fully set forth herein, except to the extent those
18
      allegations plead knowing or reckless conduct by Defendants. This claim is
19
      based solely on negligence, not on any allegation of reckless or knowing
20
      conduct by or on behalf of Defendants. Plaintiff specifically disclaims any
21
      allegations of, reliance upon any allegation of, or reference to any allegation
22
      of fraud, scienter, or recklessness with regard to this claim.
23
            292. SEC Rule 14a‐9 (17 C.F.R. § 240.14a‐9), promulgated under
24
      Section 14(a) of the Exchange Act, provides:
25
                  No solicitation subject to this regulation shall be made by
26
            means of any proxy statement form of proxy, notice of meeting
27
            or other communication, written or oral, containing any
28
                                            125
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 130 of 137 Page ID #:130




 1          statement which, at the time and in the light of the
 2          circumstances under which it is made, is false or misleading
 3          with respect to any material fact, or which omits to state any
 4          material fact necessary in order to make the statements therein
 5          not false or misleading or necessary to correct any statement in
 6          any earlier communication with respect to the solicitation of a
 7          proxy for the same meeting or subject matter which has become
 8          false or misleading.
 9          293. Defendants negligently issued, caused to be issued, and
10 participated in the issuance of materially misleading written statements to

11 stockholders that were contained in the 2019 and 2020 Proxy Statements.

12 The Proxy Statements contained proposals to the Company’s stockholders

13 urging them to reelect the members of the Board and to approve “say on

14 pay” executive compensation proposals.

15          294. The 2019 and 2020 Proxy Statements were false and misleading
16 because, among other things, they omitted and failed to disclose:

17                (a)   That the statement in the Proxies that “the
18          Nominating and Corporate Governance Committee considers
19          the experience, knowledge, skills, expertise, diversity, personal
20          and professional integrity, character, business judgment, time
21          available in light of other commitments and dedication of any
22          particular candidate, as well as such candidate’s past or
23          anticipated contributions to the Board and its committees so that
24          the Board includes members, where appropriate, with diverse
25          backgrounds, knowledge and skills relevant to the business of
26          the Company” was misleading because it suggested that the
27          Company was actively seeking to achieve racial and ethnic
28
                                           126
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 131 of 137 Page ID #:131




 1          diversity in its Board membership, while the undisclosed reality
 2          is that Monster either has no intention to actually nominate such
 3          persons to its Board or it engages in efforts to thwart the
 4          nomination of such persons and prefers non‐diverse applicants
 5          in the pool;
 6                (b)      That the Company does not have term limits due to
 7          a desire to retain the experience of the incumbent Director
 8          Defendants, but instead to keep minorities off the Board;
 9                (c)      That the Company’s failure to disclose its median
10          salary and pay/employment data is due to a desire to conceal
11          existing, known pay disparity at the Company which adversely
12          affects women and minorities;
13                (d)      That   the   Company’s   executive   compensation
14          decisions do not take into consideration in any way the
15          executives’ success or lack thereof in achieving the Company’s
16          diversity and inclusion goals; moreover, that the Company’s
17          stated policies with respect to diversity and anti‐discrimination
18          were not effective and were not being complied with, and that
19          the Company’s executives were retaliating against female
20          employees such as Jamie Hogan and Fran Pulizzi;
21                (e)      That the Board’s Nominating and Governance
22          Committee did not take racial and ethnic diversity into
23          consideration when nominating Board candidates and instead
24          simply sought to create a false appearance of seeking diversity
25          among potential Board candidates;
26                (f)      That Defendants had knowledge that the Company’s
27          internal controls and systems were inadequate and ineffective to
28
                                            127
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 132 of 137 Page ID #:132




 1          protect women and minorities against discrimination in hiring,
 2          promotion, and other critical terms of employment and equal
 3          access;
 4                (g)   That Defendants failed to maintain appropriate
 5          policies, internal controls, and procedures to ensure that the
 6          Company’s stated policies with respect to sexual harassment,
 7          diversity and inclusion were being complied with;
 8                (h)    That the statement in the Proxies that “The
 9          Compensation       Committee     annually       evaluates    risks    and
10          rewards associated with the Company’s overall compensation
11          philosophy and structure and does not believe the program
12          promotes excessive risk‐taking” was false and misleading.
13          Because the undisclosed truth was that the Compensation
14          Committee     did    not    factor     legal    compliance     into    its
15          compensation        decisions,       the       Company’s      executive
16          compensation program necessarily entailed excessive risks since
17          the Company’s executives were motivated to boost financial
18          performance at any cost and regardless of legal compliance; and
19                (i)   That    the    Company’s       diversity   and    inclusion
20          programs were not achieving measurable and actionable results,
21          and needed substantial improvement.
22          295. Defendants’ statements and omissions in the Proxies were
23 material.      A company’s statements about Board diversity are highly
24

25

26

27

28
                                             128
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 133 of 137 Page ID #:133




 1 material to investors.71

 2            296. By reasons of the conduct alleged herein, Defendants violated
 3 Section 14(a) of the Exchange Act and SEC Rule 14a‐9. As a direct and

 4 proximate result of Defendants’ wrongful conduct, the Company misled or

 5 deceived its stockholders by making misleading statements that were an

 6 essential link in stockholders heeding the Company’s recommendation to

 7 reelect the current Board and vote in favor of executive compensation

 8 proposals.

 9            297. Plaintiff, on behalf of the Company, seeks injunctive and
10 equitable relief because the conduct of the Individual Defendants interfered

11 with Plaintiff’s voting rights and choices at the 2018, 2019 and 2020 annual

12 meetings. Plaintiff does not seek any monetary damages for the proxy law

13 violations.

14            298. This action was timely commenced within three years of the
15 date of the 2019 and 2020 Proxy Statements and within one year from the

16 time Plaintiff discovered or reasonably could have discovered the facts on

17 which this claim is based.

18      XI.        PRAYER FOR RELIEF
19            WHEREFORE, Plaintiff, on behalf of the Company, requests
20 judgment and relief as follows:

21            A.      Against all of the Defendants, jointly and severally, and in
22 favor of the Company for the amount of damages sustained by the

23
              71   See Arleen Jacobius, “Calpers Turns Focus to Board Diversity in
24 Proxy Voting,” PENSIONS & INVESTMENTS, Sept. 17, 2018 (in 2018, Calpers
      voted against 438 directors at 141 different companies based on the
25 companies’ failure to respond to Calpers’ efforts to increase board
      diversity).
26

27

28
                                             129
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 134 of 137 Page ID #:134




 1 Company along with pre‐ and post‐judgment interest as allowed by law

 2 resulting from Defendants’ breaches of fiduciary duty;

 3          B.     Directing the Company to take all necessary actions to reform
 4 and improve its corporate governance and internal procedures to comply

 5 with applicable laws and to protect the Company and its shareholders

 6 from a repeat of the damaging events described herein, including, but not

 7 limited       to, putting forward for shareholder vote, resolutions for
 8 amendments to the Company’s By‐Laws or Articles of Incorporation and

 9 taking such other action as may be necessary to place before shareholders

10 for a vote the following Corporate Governance Policies:

11                 (1)   Monster should establish the position of a Chief
12          Diversity Officer who reports directly to the Board;
13                 (2)   At   least   one   of     Monster’s   directors   should
14          immediately resign prior to the Company’s annual meeting set
15          for April 2021 and a Black person nominated to the Board at that
16          time. Thereafter, within a year and prior to the next annual
17          meeting at least one other person from an underrepresented
18          community should be nominated to the Board;
19                 (3)   All Director Defendants named in this suit should
20          return all of their 2020 compensation received from Monster
21          (including any stock grants), and donate the money to an
22          acceptable charity or organization whose efforts include the
23          advancement of Blacks and minorities in corporate America;
24                 (4)   Monster should agree to publish an annual Diversity
25          Report that contains particularized information about the hiring,
26          advancement, promotion, and pay equity of all minorities at
27          Monster;
28
                                             130
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 135 of 137 Page ID #:135




 1                (5)   Monster should create a $800 million fund to hire
 2          Blacks and minorities, promote minorities to more management
 3          positions at the Company, establish and maintain a mentorship
 4          program at Monster for minorities that is committed to
 5          providing the skills and mentorship necessary to succeed in
 6          corporate America;
 7                (6)   Monster should require annual training of its entire
 8          Board and all Section 16 executive officers, which training
 9          should at a minimum focus on diversity, affirmative action, anti‐
10          discrimination and anti‐harassment, and other relevant topics;
11                (7)   Monster should establish a Board‐level Diversity
12          Equity and Inclusion Council; and
13                (8)   Monster should immediately set specific goals with
14          respect to the number of Blacks and minorities to hire at the
15          Company over the next five years, and Monster should adopt a
16          revised executive compensation program that makes 30% of
17          executives’ compensation tied to the achievement of the
18          diversity goals.
19          C.    Extraordinary equitable and/or injunctive relief as permitted by
20 law, equity, and state statutory provisions sued hereunder, including

21 attaching, impounding, imposing a constructive trust on, or otherwise

22 restricting the proceeds of Defendants’ trading activities or their other

23 assets so as to assure that Plaintiff on behalf of Monster has an effective

24 remedy;

25          D.    Awarding to Monster restitution from Defendants, and each of
26 them, and ordering disgorgement of all profits, benefits, and other

27 compensation obtained by Defendants;

28
                                           131
      SHAREHOLDER DERIVATIVE COMPLAINT
     Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 136 of 137 Page ID #:136




 1          E.    Awarding punitive damages at the maximum amount permitted
 2 by law;

 3          F.    Awarding to Plaintiff the costs and disbursements of the action,
 4 including reasonable attorneys’ fees, accountants’ fees, experts’ fees, costs,

 5 and expenses; and

 6          G.    Granting such other and further relief as the Court deems just
 7 and proper.

 8
                               DEMAND FOR JURY TRIAL
 9
            Plaintiff, on behalf of Monster, hereby demands a trial by jury of all
10
      issues that are subject to adjudication by a trier of fact.
11
      Dated: September 18, 2020                    Respectfully submitted,
12
                                                   BOTTINI & BOTTINI, INC.
13                                                 Francis A. Bottini, Jr. (SBN 175783)
                                                   Albert Y. Chang (SBN 296065)
14                                                 Anne Beste (SBN 326881)

15
                                                          s/ Francis A. Bottini, Jr.
16                                                         Francis A. Bottini, Jr.

17                                                  7817 Ivanhoe Avenue, Suite 102
                                                   La Jolla, California 92037
18                                                 Telephone: (858) 914‐2001
                                                   Facsimile: (858) 914‐2002
19                                                 Email: fbottini@bottinilaw.com
                                                          achang@bottinilaw.com
20                                                        abeste@bottinilaw.com

21                                                 RENNE PUBLIC LAW GROUP
                                                   Louise H. Renne (SBN 36508)
22                                                 Ruth M. Bond (SBN 214582)
                                                   Ann M. Ravel (SBN 296182)
23                                                 350 Sansome Street, Suite 300
                                                   San Francisco, CA 94101
24                                                 Telephone: (415) 848‐7200
                                                   Facsimile: (415) 848‐7230
25                                                 Email:lrenne@publiclawgroup.com
                                                   rbond@publiclawgroup.com
26                                                 ann.ravel@gmail.com
27                                                 Attorneys for Plaintiff Frank Falat
28
                                             132
      SHAREHOLDER DERIVATIVE COMPLAINT
        
               Case 8:20-cv-01782 Document 1 Filed 09/18/20 Page 137 of 137 Page ID #:137



                                                         VERIFICATION

                     I, Frank Falat, verify that I am a shareholder of Monster Beverage Corp. I have

             reviewed the allegations in this Verified Shareholder Derivative Complaint. As to those

             allegations of which I have personal knowledge, I believe them to be true; as to those

             allegations of which I lack personal knowledge, I rely upon my counsel and counsel’s

             investigation, and believe them to be true. Having received a copy of the complaint and

             reviewed it with counsel, I authorize its filing.

                     I declare under penalty of perjury that the foregoing is true and correct.

                                         
             Executed on ______________.




                                                                            Frank Falat
